                                    NTCAPR, CLAIMS, CredComm, CONVERTED, DebtEd, APPEAL




                                  United States Bankruptcy Court
                               Northern District of Iowa (Mason City)
                                 Bankruptcy Petition #: 19−00507
                                                                           Date filed:   04/25/2019
Assigned to: Thad J. Collins                                        Date converted:      12/09/2019
Chapter 7                                                              341 meeting:      01/27/2020
Previous chapter 11                                       Deadline for filing claims:    04/08/2020
Original chapter 11
Voluntary
Asset


Debtor                                            represented by J D Haas
McQuillen Place Company, LLC                                     J D Haas & Associates, PLLC
1110 North Grand Ave., Suite 300                                 1120 E. 80th St.
Charles City, IA 50616                                           Suite 200
FLOYD−IA                                                         Bloomington, MN 55420
847−456−1911                                                     952−345−1025
Tax ID / EIN: 46−3987825                                         Fax : 952−854−1665
aka Classic Cleaners                                             Email: jdhaas@jdhaas.com
aka Classic Cleaners of Charles City
                                                                Donald H. Molstad
                                                                701 Pierce St., Ste. 305
                                                                Sioux City, IA 51101
                                                                712−255−8036
                                                                Email: judylaw308@yahoo.com

                                                                Charles McQuillen Thomson
                                                                Law Office of Charles M. Thomson
                                                                1110 North Grand Ave., Suite 300
                                                                Charles City, IA 50616
                                                                847−456−1911
                                                                Fax : 847−495−3488
                                                                Email: cthomson@doall.com

Trustee                                           represented by Telpner Peterson Law Firm, LLP
Charles L. Smith                                                 25 Main Place, Suite 200
25 Main Place, Ste 200                                           Council Bluffs, IA 51503
P.O. Box 248                                                     712−325−9000
Council Bluffs, IA 51502−0248
712−325−9000

U.S. Trustee                                      represented by L Ashley Zubal
United States Trustee                                            U.S. Trustee
United States Federal Courthouse                                 Federal Building
111 7th Avenue SE, Box 17                                        210 Walnut Street, Rm 793
Cedar Rapids, IA 52401−2101                                      Des Moines, IA 50309−2108
319−364−2211                                                     515−323−2269
                                                                 Email: Ashley.zubal@usdoj.gov

Cred. Comm. Chair
Allen O. Pederson
412 Sample Street
Nashua, IA 50658
  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 1 of 182
                                                                                                      1
641−435−4505

 Filing Date    #                                       Docket Text

                    87    Adversary case 19−09035. Complaint by McQuillen Place Company,
                          LLC against First Security Bank Fee Amount $350 Fee PAID. (81
 11/06/2019               (Subordination of claim or interest)) (Haas, J D) (Entered: 11/06/2019)

                    88    Adversary case 19−09036. Complaint by McQuillen Place Company,
                          LLC against Jon Richard Herbrechts−meyer, Gene Hall, Kurt
                          Herbrechts−meyer Fee Amount $350 Fee PAID. (02 (Other (e.g. other
                          actions that would have been brought in state court if unrelated to
 11/06/2019               bankruptcy))) (Haas, J D) (Entered: 11/06/2019)

                    89    Exhibit List for November 14, 2019 Hearing Filed by U.S. Trustee
                          United States Trustee (related document(s)77 Notice of Hearing). (Zubal,
 11/07/2019               L) (Entered: 11/07/2019)

                    91    Notice of Voluntary Dismissal Filed by McQuillen Place Company,
 11/12/2019               LLC. (Molstad, Donald) (Entered: 11/12/2019)

                    92    Hearing Set (related document 91 Notice of Voluntary Dismissal)
                          Hearing scheduled for 11/13/2019 at 11:30 AM at Telephonic Hearing.
 11/13/2019               (dcri) (Entered: 11/13/2019)

                    93    Notice of Appearance and Request for Notice by Monica L Clark Filed
                          by Interested Party City of Charles City, Iowa. (Clark, Monica) (Entered:
 11/14/2019               11/14/2019)

                    94    Order Taking Matter Under Advisement Without Briefs. The Dismissal
                          and Motion to Convert is taken under advisement. TEXT ONLY ORDER
                          by Judge Thad J. Collins, Signed on 11/14/2019. (related document(s)61
                          Motion to Dismiss Case/Debtor(s), Motion to Convert Case to Chapter 7,
                          91 Notice of Voluntary Dismissal) Matter Under Advisement. (gjon)
 11/14/2019               (Entered: 11/14/2019)

                    97    Declaration re: Statement of Equity Security Holders Concerning
                          Proposal to Convert Case from Chapter 11 to Chapter 7 Filed by Equity
                          Security Holder Charles Thomson (related document(s)61 Motion to
                          Dismiss Case/Debtor(s), Motion to Convert Case to Chapter 7, 72 Motion
                          to Convert Case to Chapter 7). (Thomson, Charles) (Entered:
 11/18/2019               11/18/2019)

                    98    Declaration re: Request for Corrections and Amplifications of the Record
                          from the November 14, 2019 Hearing Filed by Equity Security Holder
                          Charles Thomson (related document(s)61 Motion to Dismiss
                          Case/Debtor(s), Motion to Convert Case to Chapter 7, 72 Motion to
 11/18/2019               Convert Case to Chapter 7). (Thomson, Charles) (Entered: 11/18/2019)

                    99    Motion to Strike Declaraions filed by Charles Thomson Filed by First
                          Security Bank & Trust Company (related document(s)97 Declaration, 98
 11/19/2019               Declaration). (Eide, Larry) (Entered: 11/19/2019)

                    100   Hearing Set (related document(s)97 Declaration, 98 Declaration, 99
                          Motion) Hearing scheduled for 11/20/2019 at 11:00 AM by Telephonic
 11/19/2019               Hearing. (dcri) (Entered: 11/19/2019)

 11/19/2019         101
 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 2 of 182
                                                                                                      2
                        Reply to Motion Resistance to Motion to Strike Filed by Charles
                        Thomson (related document(s)99 Motion). (Thomson, Charles) (Entered:
                        11/19/2019)

                  102   Proceeding Memo and Order Re: Declaration re: Statement of Equity
                        Security Holders Concerning Proposal to Convert Case from Chapter 11
                        to Chapter 7, Declaration re: Request for Corrections and Amplification
                        of the Record from the November 14, 2019 Hearing (related
11/20/2019              document(s)97 Declaration, 98 Declaration) (tsta) (Entered: 11/20/2019)

                  103   Order Denying Motion to Strike Declarations (Related Doc # 99) Dated
11/20/2019              and Entered on 11/20/2019. (tsta) (Entered: 11/20/2019)

                  108   Hearing for Ruling on Motion to Dismiss or Convert (related
                        document(s) 94 Order Taking Matter Under Advisement − Text) Hearing
                        scheduled for 12/6/2019 at 11:30 AM at Telephonic Hearing. (gjon)
12/05/2019              (Entered: 12/05/2019)

                  109   Opinion/Memorandum and Order Signed on 12/9/2019. (related
                        document(s)61 Motion to Dismiss Case/Debtor(s), Motion to Convert
                        Case to Chapter 7, 91 Notice of Voluntary Dismissal) (tsta) (Entered:
12/09/2019              12/09/2019)

                  110   Order Granting Motion To Convert Case from Chapter 11 to Chapter 7
                        (Related Doc # 61) Dated and Entered on 12/9/2019. (tsta) (Entered:
12/09/2019              12/09/2019)

12/09/2019        111   Notice of Appointment of Trustee. (tsta) (Entered: 12/09/2019)

                  112   Meeting of Creditors Chapter 7 (No Asset) 341(a) meeting to be held on
                        1/27/2020 at 08:30 AM at Mason City 341 Meeting Room. Reaffirmation
12/09/2019              Agreement due by 3/27/2020. (tsta) (Entered: 12/09/2019)

                  113   Application to Employ Telpner Peterson Law Firm LLP as Attorney for
                        Trustee Filed by United States Trustee (United States Trustee) (Entered:
12/11/2019              12/11/2019)

                  114   United States Trustee's Recommendation Employment re: Trustee's
                        Application for Employment of Professionals Filed by United States
                        Trustee (related document(s)113 Application to Employ). (United States
12/11/2019              Trustee) (Entered: 12/11/2019)

                  115   Order Granting Application to Employ Telpner Peterson Law Firm, LLP
                        as Attorney for Trustee Charles L. Smith (Related Doc # 113) Dated and
12/11/2019              Entered on 12/11/2019. (tsta) (Entered: 12/11/2019)

                  120   Motion to Amend re: Order on Motion to Convert Case From Chapter 11
                        to 7 Filed by Charles Thomson (related document(s)110 Order on Motion
                        to Convert Case From Chapter 11 to 7). (Thomson, Charles) (Entered:
12/24/2019              12/24/2019)

                  123   Motion to Shorten Time to Object to Report of Sale Filed by Charles L.
01/17/2020              Smith (Smith, Charles) (Entered: 01/17/2020)

                  124   Order Granting Motion to Shorten Time to Objection to Report of Sale
                        and to Waive Rule 6004(g) Stay (Related Doc # 123) Dated and Entered
01/17/2020              on 1/17/2020. (nbec) (Entered: 01/17/2020)

Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 3 of 182
                                                                                                   3
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 1 of 41




 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 4 of 182
                                                                                4
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 2 of 41




 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 5 of 182
                                                                                5
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 3 of 41




 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 6 of 182
                                                                                6
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 4 of 41




 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 7 of 182
                                                                                7
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 5 of 41




 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 8 of 182
                                                                                8
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 6 of 41




 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 9 of 182
                                                                                9
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 7 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 10 of 182
                                                                                10
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 8 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 11 of 182
                                                                                11
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                          Document     Page 9 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 12 of 182
                                                                                12
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 10 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 13 of 182
                                                                                13
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 11 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 14 of 182
                                                                                14
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 12 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 15 of 182
                                                                                15
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 13 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 16 of 182
                                                                                16
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 14 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 17 of 182
                                                                                17
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 15 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 18 of 182
                                                                                18
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 16 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 19 of 182
                                                                                19
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 17 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 20 of 182
                                                                                20
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 18 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 21 of 182
                                                                                21
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 19 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 22 of 182
                                                                                22
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 20 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 23 of 182
                                                                                23
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 21 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 24 of 182
                                                                                24
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 22 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 25 of 182
                                                                                25
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 23 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 26 of 182
                                                                                26
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 24 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 27 of 182
                                                                                27
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 25 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 28 of 182
                                                                                28
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 26 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 29 of 182
                                                                                29
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 27 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 30 of 182
                                                                                30
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 28 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 31 of 182
                                                                                31
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 29 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 32 of 182
                                                                                32
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 30 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 33 of 182
                                                                                33
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 31 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 34 of 182
                                                                                34
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 32 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 35 of 182
                                                                                35
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 33 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 36 of 182
                                                                                36
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 34 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 37 of 182
                                                                                37
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 35 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 38 of 182
                                                                                38
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 36 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 39 of 182
                                                                                39
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 37 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 40 of 182
                                                                                40
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 38 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 41 of 182
                                                                                41
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 39 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 42 of 182
                                                                                42
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 40 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 43 of 182
                                                                                43
Case 19-00507   Doc 87   Filed 11/06/19 Entered 11/06/19 15:45:15   Desc Main
                         Document      Page 41 of 41




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 44 of 182
                                                                                44
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 1 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 45 of 182
                                                                                45
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 2 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 46 of 182
                                                                                46
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 3 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 47 of 182
                                                                                47
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 4 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 48 of 182
                                                                                48
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 5 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 49 of 182
                                                                                49
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 6 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 50 of 182
                                                                                50
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 7 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 51 of 182
                                                                                51
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 8 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 52 of 182
                                                                                52
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                          Document     Page 9 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 53 of 182
                                                                                53
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 10 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 54 of 182
                                                                                54
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 11 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 55 of 182
                                                                                55
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 12 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 56 of 182
                                                                                56
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 13 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 57 of 182
                                                                                57
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 14 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 58 of 182
                                                                                58
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 15 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 59 of 182
                                                                                59
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 16 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 60 of 182
                                                                                60
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 17 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 61 of 182
                                                                                61
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 18 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 62 of 182
                                                                                62
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 19 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 63 of 182
                                                                                63
Case 19-00507   Doc 88   Filed 11/06/19 Entered 11/06/19 15:57:48   Desc Main
                         Document      Page 20 of 20




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 64 of 182
                                                                                64
           Case 19-00507      Doc 89     Filed 11/07/19 Entered 11/07/19 15:53:44           Desc Main
                                           Document     Page 1 of 3


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF IOWA

In Re:                        )                       Chapter 11
                              )
MCQUILLEN PLACE COMPANY, LLC, )                       Bankruptcy No. 19-00507M
                              )
               Debtor.        )

                    UNITED STATES TRUSTEE'S WITNESS & EXHIBIT LIST
         IN SUPPORT OF MOTION TO CONVERT OR DISMISS PURSUANT TO 11 U.S.C. § 1112

         The Acting United States Trustee (“UST”) for Region 12, through the undersigned Trial Attorney, submits

the following list of Witnesses and Exhibits to be introduced at the November 14, 2019 hearing on the UST's

Motion to Convert or Dismiss:

                                       United States Trustee's Witnesses

   1. Charles McQuillen Thomsen, principal of the Debtor

   2. Additional witnesses: The UST reserves the right to call any witness:

            a. listed or called by any other party;

            b. necessary for rebuttal to witness testimony or other evidence offered by any party;

            c. necessary to refute or respond to unanticipated testimony or evidence offered by any party;

            d. necessary to lay foundation for the authentication or admission of an exhibit; and,

            e. necessary for impeachment.

                                        United States Trustee’s Exhibits

     EX. ID                                           EXHIBIT DESCRIPTION

 UST-A               Debtor’s Monthly Operating Report for April and May 2019

 UST-B               Debtor’s Monthly Operating Report for June 2019

 UST-C               Debtor’s Monthly Operating Report for July 2019

 UST-D               Debtor’s Monthly Operating Report for August 2019

 UST-E               Debtor’s Monthly Operating Report for September 2019


                                                        1
            Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 65 of 182
                                                                                                               65
          Case 19-00507        Doc 89     Filed 11/07/19 Entered 11/07/19 15:53:44              Desc Main
                                            Document     Page 2 of 3


 UST-F               Floyd County Assessor Page – Outstanding Taxes

 UST-G               Debtor’s First Disclosure Statement and Plan



Additional Exhibits - The UST reserves the right to file a Supplemental Exhibit list to incorporate any additional

documents or exhibits received after the filing of this document or introduced by any other party. The UST further

reserves the right to submit additional exhibits at the time of the hearing for purposes of challenging the credibility

of any witness or exhibit offered by Debtor.



                                                               James L. Snyder
                                                               Acting United States Trustee
                                                               Region 12

                                                               By:/s/ L. Ashley Zubal
                                                               L. Ashley Zubal
                                                               ID # IS9998256
                                                               Federal Building, Room 793
                                                               210 Walnut Street
                                                               Des Moines, Iowa 50309-2108
                                                               Ph: (515) 323-2269 / Fax: 284-4986
                                                               Ashley.Zubal@usdoj.gov




                                                          2
           Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 66 of 182
                                                                                                                      66
        Case 19-00507      Doc 89    Filed 11/07/19 Entered 11/07/19 15:53:44        Desc Main
                                       Document     Page 3 of 3



                                     CERTIFICATE OF SERVICE


 The undersigned hereby certifies that on the 7th day of November 2019, a copy of the foregoing document
was filed with the Clerk of Court for the United States Bankruptcy Court for the Northern District of
Iowa using the CM/ECF system and served electronically on those participants that receive service
through the CM/ECF System. The undersigned further certifies the foregoing document was sent to
persons or representatives via electronic mail or U.S. Mail postage pre-paid as set forth below.

   •   Larry S. Eide eide@pappajohnlaw.com, eidelr79374@notify.bestcase.com
   •   Laura Michelle Hyer lhyer@bradleyriley.com,
       dmoses@bradleyriley.com;Docket@bradleyriley.com
   •   Donald H. Molstad judylaw308@yahoo.com
   •   Judith O'Donohoe charlescity@elwoodlawfirm.com, lisabartz@elwoodlawfirm.com
   •   Joseph E. Schmall jschmall@bradleyriley.com, cclark@bradleyriley.com;docket@bradleyriley.com
   •   Christine B. Skilton cbs.csslaw@butler-bremer.com
   •   Bradley David Sloter brads@nsslaw.net
   •   Charles McQuillen Thomson cthomson@doall.com
   •   Brandon James Gray Brandon.gray@ag.iowa.gov
   •   JD Haas jdhaas@jdhaas.com
   •   United States Trustee USTPRegion12.CR.ECF@usdoj.gov

       Allen O. Pederson
       412 Sample Street
       Nashua, IA 50658




                                                        /s/ Jennifer L. Cline
                                                        Paralegal Specialist




                                                   3
         Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 67 of 182
                                                                                                           67
                                                                         68




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 68 of 182
                                                                         69




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 69 of 182
                                                                         70




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 70 of 182
         Case 19-00507    Doc 92    Filed 11/13/19 Entered 11/13/19 11:27:11            Desc Hearing
                                          Notice Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA
                                                             CHAPTER 11
In Re:                                                       Bankruptcy No.

McQuillen Place Company, LLC                                 19−00507

Debtor(s)



                        NOTICE SETTING TELEPHONIC HEARING
                      ON DEBTOR'S NOTICE OF DISMISSAL (DOC. 91)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
United States Trustee
JD Haas, Attorney for Debtor
Donald Molstad, Attorney for Debtor
Larry Eide, Attorney for Creditor
Joe Schmall, Attorney for Interested Party
Brandon Gray, Attorney for Iowa Economic Development
Bradley Sloter, Attorney for Interested Party
Christine Skilton, Attorney for Creditor
Laura Hyer, Attorney for Interested Party
Judith O'Donohue, Attorney for Creditor




NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       November 13, 2019 at 11:30 AM


**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE PHONE CONFERENCE**
1. Call the toll free number: 1−888−684−8852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 0507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                       MEGAN R. WEISS
                                                       Clerk, Bankruptcy Court
                                                       by:



Date: November 13, 2019                                Deputy Clerk
                                                       United States Bankruptcy Court
                                                       Northern District of Iowa
           Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 71 of 182
                                                                                                       71
Case 19-00507   Doc 92   Filed 11/13/19 Entered 11/13/19 11:27:11     Desc Hearing
                               Notice Page 2 of 2
                                       111 Seventh Avenue SE Box 15
                                       Cedar Rapids, IA 52401−2101




  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 72 of 182
                                                                                     72
  Case 19-00507          Doc 93   Filed 11/14/19 Entered 11/14/19 09:05:08              Desc Main
                                    Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF IOWA
                                                 )
IN RE:                                           )   Case No. 19-00507
                                                 )    Chapter 11
McQUILLEN PLACE COMPANY, LLC,                    )    Hon. Thad J. Collins
                                                 )
                   Debtor.                       )   NOTICE OF APPEARANCE
                                                 )   AND REQUEST FOR SERVICE
                                                 )   OF NOTICES AND PLEADINGS
                                                 )

         The undersigned, Monica Clark, of the law firm of Dorsey & Whitney LLP, 50 South

Sixth Street, Suite 1500, Minneapolis, Minnesota 55402, hereby enters an appearance on behalf

of the City of Charles City, Iowa.

         Pursuant to Bankruptcy Rules 2002(g) and 9010(b), the undersigned hereby requests that

all notices given or required to be given in this case and all papers served or required to be

served in this case be given and served upon the undersigned at the office address set forth

below.

         This Notice of Appearance and Request for Service of Notices and Pleadings shall not be

deemed to be and is not a waiver of the rights of the City of Charles City, Iowa (i) to have final

orders in non-core matters entered only after de novo review by the district court; (ii) to have

trial by jury in any proceeding; or (iii) to have the district court withdraw the reference.

                                           /s/ Monica Clark
Date: November 14, 2019                    Monica Clark, AT0013338
                                           DORSEY & WHITNEY LLP
                                           50 South Sixth Street, Suite 1500
                                           Minneapolis, Minnesota 55402
                                           Tel: (612) 340-2600; Fax: (612) 340-2643
                                           Email: clark.monica@dorsey.com

                                           ATTORNEYS FOR THE CITY OF
                                           CHARLES CITY, IOWA




4846-2260-0365\1
    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 73 of 182
                                                                                                     73
 Case 19-00507      Doc 93   Filed 11/14/19 Entered 11/14/19 09:05:08       Desc Main
                               Document     Page 2 of 2



                             CERTIFICATE OF SERVICE

The undersigned hereby certifies that on November 14, 2019, a true and correct copy of the
foregoing document was served electronically on all persons who receive electronic notice
through the Court’s CM/ECF system.
                                          /s/ Monica Clark




                                            2


  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 74 of 182
                                                                                             74
  Case 19-00507        Doc 97     Filed 11/18/19 Entered 11/18/19 14:52:59               Desc Main
                                   Document     Page 1 of 14



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA

In re                                                   )
                                                        )
MCQUILLEN PLACE COMPANY, LLC, an                        )               Case No. 19-00507
Iowa limited liability company,                         )               Chapter 11
                                                        )
                Debtor.                                 )               Hon. Thad J. Collins
                                                        )
                                                        )

                       STATEMENT OF EQUITY SECURITY HOLDERS
                         CONCERNING PROPOSAL TO CONVERT
                         CASE FROM CHAPTER 11 TO CHAPTER 7

        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Statement of Equity Security Holders Concerning

Proposal to Convert Case from Chapter 11 to Chapter 7” (this “Statement”), respectfully state as

follows:

                                     Purpose of this Statement.

        1.      During the November, 14, 2019, telephonic hearing (the “November 14 Hearing”),

it became apparent to the Equity Security Holders that they possessed important information

concerning the details of the assets of the Debtor which should, in the interest of justice and fairness

to all parties (especially the unsecured creditors) be brought to the attention of the Court prior to

any ruling on whether to convert this case to a case under Chapter 7 of the Code.

        2.      Some of this information concerns correcting points offered as “facts” by counsel

to First Security Bank & Trust Co. (“First Security Bank”), but which are incorrect, stated

deceptively or irrelevant to the analysis of the merits of Chapter 7 versus Chapter 11. These points

of correction are contained in the “Request for Corrections and Amplifications of the Record from




                                                   1

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 75 of 182
                                                                                                           75
  Case 19-00507       Doc 97     Filed 11/18/19 Entered 11/18/19 14:52:59             Desc Main
                                  Document     Page 2 of 14



the November 14, 2019 Hearing” (the “Request”) proposed for filing simultaneously with this

Statement.

       3.      Other facts and data points -- those which are contained in this Statement -- were

omitted from the November 14 Hearing entirely. Most of these facts related to the nature of the

assets of the Debtor, the potential for repayment to creditors of the Debtor, and the complexity of

the Debtor’s original financing arrangements and subsequent legal actions. The Equity Security

Holders believe that without this information, a grave injustice may be done to the unsecured

creditors of the Debtor and, in the process, damage may be done to the public reputation of the

bankruptcy system.

                                       Assets of the Debtor

       4.      The Equity Security Holders believe that the Debtor’s assets, upon its Chapter 11

filing and presently, can be summarized as falling into six categories:

                       A.      Its interest in the McQuillen Place real estate development
                               in Charles City (“McQuillen Place”);

                       B.      The Debtor’s interest in a series of lender liability claims
                               against First Security Bank, including a claim for equitable
                               subordination;

                       C.      The Debtor’s claim against First Security Bank for accepting
                               (without crediting to the Debtor’s account) a $400,000 to
                               $500,000 settlement from the original lead lender on the
                               McQuillen financing;

                       D.      The Debtor’s interest in claims against three individual
                               directors of First Security Bank for tortuous interference
                               with contract and related causes of action;

                       E.      The Debtor’s interest in claims against the Iowa Economic
                               Development Authority; and

                       F.      The Debtor’s interest in a retail dry cleaning operation.




                                                 2

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 76 of 182
                                                                                                      76
    Case 19-00507         Doc 97       Filed 11/18/19 Entered 11/18/19 14:52:59                      Desc Main
                                        Document     Page 3 of 14



         5.       The Equity Security Holders believe (a) these assets have radically different values

in a Chapter 11 case than they do in a Chapter 7 case, and (b) a decision to convert this case to

Chapter 7 should take these differences into account, particularly since they imply radically

different outcomes for the creditors of the estate.

                       McQuillen Place’s Asset Value and Reorganized Value.

         6.       In a Chapter 11 case, the Equity Security Holders believe the value of McQuillen

Place as of the date of the Chapter 11 filing is somewhere between $500,000 and zero -- possibly

negative. This valuation is driven by a combination of the future rental value of the residential

units when completed, the cost to complete the rental units, the costs to operate the building when

completed, the real estate taxes imposed on the building, and the laws of algebra. The Equity

Security Holders believe the following are useful data points:

                           A.       McQuillen Place is currently configured for 33 residential
                                    units.

                           B.       The average unit rental rate had originally been estimated to
                                    be $850 per month, but (given the change to the building’s
                                    reputation in the market and the recent loss of 5131 jobs in
                                    the Charles City market) a rate of $750 per month is likely
                                    more prudent and appropriate.

                           C.       A rent roll of 33 units renting at $750 per month, with a 95%
                                    occupancy rate, will yield $282,150 in gross rent per year.

                           D.       The current estimates of the cost to complete the 33 units
                                    range from approximately $700,000 to $2.98 million.

                           E.       The 2018 real estate taxes are set at $216,862.

                           F.       The after-real-estate-tax rental income available to pay
                                    financing for acquiring the building, completing
                                    construction and operating the building would be $65,288
                                    per year.

1
  Simply Essentials LLC, a chicken processor, recently closed its operations in Charles City, resulting in the loss of
513 jobs.       See, https://wcfcourier.com/business/local/jobs-lost-with-closing-of-charles-city-processing-plant-
in/article_d43417f4-0637-505c-bb61-c3e52e6c821d.html.

                                                          3

    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 77 of 182
                                                                                                                         77
  Case 19-00507       Doc 97     Filed 11/18/19 Entered 11/18/19 14:52:59                Desc Main
                                  Document     Page 4 of 14




                       G.      The most that could be borrowed from a conventional lender
                               on a real estate asset (assuming a lender could be found) on
                               a 20-year note, with 80 percent debt-coverage ratio, at 5.25
                               percent interest with yearly payments equaling $65,288 (the
                               available cash flow, per the preceding subparagraph) is
                               $637,322.09, which assumes that the owner of the building
                               not only does not take a profit, but is able to operate the asset
                               (including purchasing insurance) at a cost of $0 per year.

                       H.      Thus, the building can be argued to be worth $0, or less than
                               zero, since it cannot, under the present circumstances,
                               generate enough revenue to fund the cost of completion.

       7.      Notwithstanding these data points, the Equity Security Holders believe that

McQuillen Place has significant value -- enough to not only pay for completion of the building,

but to pay unsecured creditors in full -- if the asset is properly reorganized, if new debt or equity

is provided by a third party, and if the Debtor renegotiates its Development Agreement with the

City of Charles City (the “City”) to address the real estate tax component of the building’s

operating expenses.

       8.      The Equity Security Holders believe that during the several weeks preceding the

November 14 Hearing, representatives of the Debtor met with representatives of the City to discuss

possible amendments to the Development Agreement. These were informal discussions and not

binding on the City; the purpose of the discussions was to determine if a satisfactory revision to

the Development was even possible, given the expectations and requirements of the parties. The

Equity Security Holders believe that an agreement acceptable to the City and to the Debtor can be

reached and incorporated into a Plan of Reorganization.

       9.      In addition, the Equity Security Holders believe that the Debtor has been working

since July with an investor group (“Group 1”) which is interested in providing funds sufficient to

complete construction of McQuillen Place. The Equity Security Holders believe that Group 1 is



                                                  4

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 78 of 182
                                                                                                        78
    Case 19-00507         Doc 97       Filed 11/18/19 Entered 11/18/19 14:52:59                      Desc Main
                                        Document     Page 5 of 14



amenable to the revisions to the Development Agreement which have been discussed informally

with City. Before continuing with formal, binding agreements with the various parties, Group 1 2

is waiting for completion of a previously negotiated financing agreement involving unrelated

assets. Group 1, incidentally, had approached First Security Bank concerning financing, but was

informed that a loan involving McQuillen Place was impossible in the absence of settlement of the

outstanding litigation between First Security Bank and McQuillen Place (and its various

affiliates).3

                                         The Value of the Litigation.

         10.      The Equity Security Holders believe that the “value” of the ongoing litigation

referenced above in items B through E in Paragraph 4 is difficult to assign, but the aggregate

damages are not: One of the defendants, or a combination of them, has caused not less than $7

million in damages to the Debtor4. Thus, in the event that one or more of the tortfeasors are held

liable on any one of (in the aggregate) dozens of counts alleged in the various claims and

counterclaims of the Debtor, the total recovery available to the estate5 will very likely be in the

range of $7 million.




2
  Group 1 consists of Monte and David Allan. They have provided a signed statement which is attached to this
Statement as Exhibit A.
3
  The Equity Security Holders believe that the Debtor informed Group 1 that the litigation with First Security Bank
and related parties was probably not likely to be settled easily. The Equity Security Holders believe that Group 1 and
the Debtor agree that the goal should be to separate the completion of McQuillen Place from the ongoing litigation so
that McQuillen Place can be placed into operation as soon as possible.
4
 The aggregate damages calculation (unlike many aspects of the McQuillen litigation) is fairly straightforward: The
building when completed was to have a value (per appraisals) of more than $7.2 million, and the development currently
has a value that ranges from $500,000 to, perhaps, a negative value (the cost of demolition).
5
  The Equity Security Holders believe that the current value of the dry-cleaning operation (which was acquired as a
future tenant amenity for McQuillen Place) is de minimis.

                                                          5

    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 79 of 182
                                                                                                                         79
    Case 19-00507          Doc 97       Filed 11/18/19 Entered 11/18/19 14:52:59                      Desc Main
                                         Document     Page 6 of 14



                 Realizing on the Assets of the Debtor for the Benefit of Creditors.

         11.      The Equity Security Holders believe that the Debtor’s rights in these multi-million-

dollar causes of action, combined with the Debtor’s right to the value inherent in McQuillen Place

when completed belong, in the first instance, to the unsecured creditors of the Debtor. The Equity

Security Holders believe that these assets, if properly administered and reorganized, have a value

far in excess of the amount of the claims of the unsecured creditors and may create the opportunity

of that rarest of Chapter 11 events: payment in full to creditors with a possible remainder dividend.

         12.      However, the Equity Security Holders believe that for the assets of the Debtor to

be properly administered and reorganized (and, indeed, for any funds to be available to creditors

of the Debtor), at least three conditions precedent must be fulfilled:

                  Condition Precedent No. 1.: The Debtor must obtain financing adequate
                  to complete McQuillen Place so that it can start generating rental income;

                  and

                  Condition Precedent No. 2.: The operating expenses of McQuillen Place
                  (particularly, the treatment of real estate taxes under the Development
                  Agreement) must be modified to justify and sustain the additional
                  investment McQuillen Place requires;

                  and

                  Condition Precedent No. 3.: The Debtor and its related parties must find a
                  mechanism to litigate successfully its various claims, especially those
                  against First Security Bank & Trust Co. and related parties.


         13.      The Equity Security Holders believe that the Debtor, at long last, is on the cusp6 of

fulfilling Condition Precedent No. 1.7

6
  The Equity Security Holders concede that the Debtor has been in similar positions in the past, but the Equity Security
Holders also note that the Debtor has never been able to obtain a document similar to Exhibit A prior to the date of
this Statement.
7
  In addition to Group 1, the Equity Security Holders believe that the Debtor has continued discussions with three
investor groups from Chicago and one from New York. One of the Chicago groups (“Group 2”), to their credit,

                                                           6

    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 80 of 182
                                                                                                                           80
  Case 19-00507           Doc 97       Filed 11/18/19 Entered 11/18/19 14:52:59                      Desc Main
                                        Document     Page 7 of 14



         14.      The Equity Security Holders believe that Condition Precedent No. 2 is obtainable

once Condition Precedent No. 1 is fulfilled, and the City, the Debtor and the party providing the

financing can negotiate binding agreements.

         15.      The Equity Security Holders believe that the Debtor has largely fulfilled Condition

Precedent No. 3 recently when it retained JD Haas & Associates, PLLC, of Minneapolis, to

represent the Debtor in the ongoing actions against First Security Bank and several of its directors.

Mr. Haas is a highly regarded, experienced litigator with sophistication in financial litigation in

general and lender liability litigation in particular. He is both aggressive and sufficiently removed

geographically from small-town-Iowa legal practice to be disinterested financially and socially.

Critically, he has agreed to undertake the litigation using a blended contingency/hourly rate, which

represents both a belief in the soundness of the Debtor’s legal position and an agreement by which

litigation costs case be funded by the Equity Security Holders over the long-term.

                     The Debtor’s Strategy Prior to the November 14 Hearing.

         16.      At all times during the pendency of this Chapter 11 case, the Equity Security

Holders believe that the Debtor has fully realized that a reorganization permitting completion of

McQuillen Place would be extremely difficult in the absence of a binding commitment from an

outside lender or investor. Accordingly, when the two motions to convert or dismiss were filed,

the Equity Security Holders believe that the Debtor (while believing most of the arguments

asserted in the motions were either specious or easily refuted) elected to attempt to save this Court




continue to have active interest in investing in the Debtor notwithstanding the almost incomprehensibly unprofessional
and abrupt reception they received from First Security Bank when they attempted on two separate occasions to
orchestrate a “global settlement” between and among Group 2, the Debtor, the Equity Security Holders, and First
Security Bank. One participant in the truncated negotiation described the conduct of First Security Bank as “unlike
anything [he] had ever seen from a bank in [his] career.”

                                                          7

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 81 of 182
                                                                                                                         81
  Case 19-00507        Doc 97     Filed 11/18/19 Entered 11/18/19 14:52:59               Desc Main
                                   Document     Page 8 of 14



and all the litigants the time and expense of a hearing to establish a “fact” with which the Debtor

agreed, i.e., no funding implies no building completion.

                        Likely Treatment of the Litigation in Chapter 7.

       17.     During the November 14 Hearing, First Security Bank’s counsel made a comment

about “buying” the pending litigation from the Chapter 7 trustee. Although there was no

elaboration on this point, in light of the discussion of the value and attributes of the Debtor’s rights

in the litigation, the Equity Security Holders note that it is appears highly unlikely that First

Security Bank would be willing to pay an amount approximating what the Equity Security Holders

view as the value of this litigation to the Debtor.

       18.     Since every dollar not realized by the Debtor on the litigation is a dollar out of the

pockets of the unsecured creditors, this appears to the Equity Security Holders to be an urgent

issue which must be addressed if the Court is considering converting this case to Chapter 7.

       19.     Counsel for First Security Bank also suggested some type of unspecified “carve

out” for the operation of a Chapter 7, but was not precise in how this would work. However, the

Equity Security Holders note that, since part of the litigation involves a good faith effort by the

Debtor to equitably subordinate the liens of First Security Bank, such a “carve out” may, in fact,

end up being a “donation” of funds otherwise belonging to unsecured creditors and not First

Security Bank. As parties in interest in the disposition of what may turn out to be property in

which First Security Bank’s once had a security interest, the Equity Security Holders would be

inclined to object to any such carve out. This objection would be based on both First Security

Bank’s lack of authority over the collateral being “carved” and on the basis that the use of the

“carved out” asset violates the business judgment rule. Specifically, any proposed Section 363




                                                   8

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 82 of 182
                                                                                                           82
    Case 19-00507         Doc 97       Filed 11/18/19 Entered 11/18/19 14:52:59                       Desc Main
                                        Document     Page 9 of 14



sale under a Chapter 7 case of the Debtor’s assets would likely injure the interests of unsecured

creditors, rather than advance them.

         20.      The Equity Security Holders would similarly be inclined to object to the “sale” of

the Debtor’s claims against First Security Bank, its affiliates, or any defendant in any actions

initiated or which may be initiated by the Debtor in the event that the “sale” amount were

significantly discounted from the actual losses suffered by the Debtor. The Equity Security Holders

believe there is no possible justification for the Debtor, a trustee, or the unsecured creditors to

accept a fire sale price on valuable claims in litigation merely because First Security Bank has

maneuvered a case into Chapter 7.

         21.      The Equity Security Holders believe that the likely outcome, should a Chapter 7

trustee attempt to settle or “sell” the litigation claims of the Debtor at anything less than fair value,

would be, in effect, two trials of the merits of the litigation. The trustee, to justify any proposed

sale or settlement, would be forced, through the objection process, to evaluate thoroughly and

independently the claims in the litigation, then submit the results for approval or rejection by this

Court. In addition to incurring significant (and largely duplicative) legal fees, the trustee would

face legal exposure if the trustee’s recommendation or analysis of “sale” or settlement were found

to be flawed, and the trustee would face further legal exposure for having needlessly alerted all the

tortfeasor defendants in advance to the plaintiffs’8 legal strategies.

8
  Although this Statement, in referring to “litigation,” discusses almost exclusively the Debtor’s interest in various
causes of action, the Equity Security Holders believe this Court should be aware that there are other McQuillen-related
claims pending against First Security Bank from non-Debtor parties. These claims include, thus far, 16 counts filed
by Amelia Management, LLC against First Security Bank in First Security Bank v. McQuillen Place Co., LLC, Case
No. EQCV031170; 16 counts filed by Amelia Trust against First Security Bank in First Security Bank v. McQuillen
Place Co., LLC, Case No. EQCV031170; 16 counts filed by Charles M. Thomson against First Security Bank in First
Security Bank v. McQuillen Place Co., LLC, Case No. EQCV031170; 18 counts against First Security Bank filed by
Amelia Management, LLC in First Security Bank v. Amelia Management, LLC, Case No. EQCV031407; 18 counts
against First Security Bank filed by Charles M. Thomson in First Security Bank v. Amelia Management, LLC, Case
No. EQCV031407; 18 counts against First Security Bank filed by Umbrella Realty, LLC in First Security Bank v.
Umbrella Realty, LLC, Case No. EQCV031404; 18 counts against First Security Bank filed by Charles M. Thomson
in First Security Bank v. Umbrella Realty, LLC, Case No. EQCV031404; 18 counts against First Security Bank filed

                                                          9

    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 83 of 182
                                                                                                                          83
  Case 19-00507          Doc 97      Filed 11/18/19 Entered 11/18/19 14:52:59                   Desc Main
                                     Document      Page 10 of 14



        22.      The Equity Security Holders respectfully submit that the most likely outcome on

the Debtor’s claims in litigation from converting this case to Chapter 7 would be abandonment of

the claims -- but only after a long and expensive period of analysis. Since the claims of the Debtor

would be renewed once abandoned, and since First Security Bank has previously stated that it

would not facilitate disposition of McQuillen Place in the absence of settlement of the various

claims against it, the “relatively quick” resumption of construction on McQuillen Place through

conversion to a Chapter 7 appears to the Equity Security Holders to be Pyrrhic, especially as it

pertains to the unsecured creditors.

                          Recommendation of the Equity Security Holders.

        23.      In light of the foregoing, the Equity Security Holders believe that the best possible

outcome for this case is dismissal, followed by negotiation, followed by a refiling with a funded

Plan of Reorganization. A conversion to Chapter 7 would serve no party’s interest, with the

possible exception of First Security Bank and its fellow tortfeasors. Conversion to Chapter 7

would, in the view of the Equity Security Holders, likely serve only to delay resumption of

construction on McQuillen Place, and might, under certain circumstances, lead to a situation where

the building’s negative cash flow, unintentionally made permanent by an unfortunate trip through

Chapter 7, could result in demolition of a nearly complete structure.

        24.      Finally, the Equity Security Holders would like to note that they find First Security

Bank’s newly discovered concern for the housing needs of Charles City to be highly disingenuous.



by Amelia Management, LLC in First Security Bank v. Amelia Management, LLC, Case No. EQCV031406; 18 counts
against First Security Bank filed by Charles M. Thomson in First Security Bank v. Amelia Management, LLC, Case
No. EQCV031406; 18 counts against First Security Bank filed by Amelia Management, LLC in First Security Bank
v. Amelia Management, LLC, Case No. EQCV031405; and 18 counts against First Security Bank filed by Charles M.
Thomson in First Security Bank v. Amelia Management, LLC, Case No. EQCV031405. In addition, the Equity
Security Holders advise this Court that they have personal knowledge that each of the defendants in EQV031404
through EQV031407 plan to commence two-count complaints against three directors of First Security Bank, i.e., Jon
R. (“Dick”) Herbrechtsmeyer, Kurt Herbrechtsmeyer, and Gene Hall.

                                                       10

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 84 of 182
                                                                                                                    84
    Case 19-00507           Doc 97       Filed 11/18/19 Entered 11/18/19 14:52:59                          Desc Main
                                         Document      Page 11 of 14



If First Security Bank were so concerned with bringing McQuillen Place’s 33 units into service,

First Security Bank would have availed itself of any one of literally dozens of opportunities 9 to

negotiate a reasonable settlement with the Debtor and its related parties. It has not. This latest

maneuver by First Security Bank to convert this case to a likely disaster of a Chapter 7 case tends

to confirm, if anything, that the true motive of the bank is exactly as alleged by the Debtor in



                                          [concluded on following page]




9
  Here is a partial list of the instances when First Security Bank, given the opportunity to enable completion of
McQuillen Place by settling the various disputes in good faith and on reasonable terms, opted instead for more delay
and acrimony: (a) In August 2017, Gary Becker of Cedar Rapids Bank & Trust Co. suggested that a guarantor of the
McQuillen financing be asked to contribute funds toward completion of building, and that for every dollar so
contributed, the guaranty would be reduced. Subsequently, apparently because of an objection from First Security
Bank, Mr. Becker (using the memorable phrase “My bad”) said such an arrangement would be unacceptable; (b) In
early 2018, the same guarantor offered to voluntarily contribute $900,000 cash to the project, on the condition that his
limited $900,000 guaranty be discharged. This offer (which the Equity Security Holders believe to have been both
sufficient to complete McQuillen Place and extremely favorable to the lender), was rejected angrily by a bank
representative who also told the guarantor’s representative to “shut up” during the meeting. (4) When, in October
2018, a Chicago investor offered, in writing, to accept (albeit conditionally) the First Security Bank’s July 5, 2018,
offer to sell the McQuillen Place note, First Security Bank dismissed both the offer and the offeror as unworthy of
their consideration, refusing even to negotiate on the offer or inquire further as to whether a transaction was possible.
(5) In January 2019, First Security Bank, under the guise of an offer to settle the litigation, “offered” to take back
virtually all its collateral at a discount to fair value, abjuring only that collateral which the Debtor (in discovery) later
learned the bank secretly deemed worthless. (6) In March 2019, when the Debtor attempted, in earnest, to negotiate a
settlement with the primary banker at First Security Bank, bank’s counsel invoked Iowa R. Prof. Cond. 32:4.2(a)
(which had been previously waived) to preclude any further direct negotiation between the banker and a principal of
the Debtor (an attorney). (7) On June 12, 2019, First Security Bank’s counsel, when called by a principal of the Debtor
to see if the report that the bank was interested in discussing settlement were true, disavowed any knowledge of such
a statement. (8) On August 23, 2019, when a principal of the Debtor inquired (following a statement by First Security
Bank that it would be prepared to file its own plan) about the possibility of a joint plan with the bank, the bank’s
counsel stated that the bank’s plan would involve surrendering McQuillen Place to the bank.

                                                             11

    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 85 of 182
                                                                                                                                85
  Case 19-00507      Doc 97     Filed 11/18/19 Entered 11/18/19 14:52:59           Desc Main
                                Document      Page 12 of 14




McQuillen Place Co., LLC v. Jon Richard (“Dick”) Herbrechtsmeyer, et al., Adv. Proc. No. 19-

09036: Contrary to their obligations of good faith and fair dealing toward the Debtor under the

various financing contracts, the directors of First Security Bank want to displace the Debtor’s

management, seize the Debtor’s real estate for next to nothing, and convert to themselves the

Debtor’s development rights; their motive is not to honor their contracts or even to complete the

project expeditiously, but to reap some sort of “public relations windfall” that enables them to

parade around Charles City posing as the “heroes” who finished the big local project. (See,

comments of Gene Hall and Kurt Herbrechtsmeyer, defendants in Adv. Proc. No. 19-09036, at

Board of Directors’ Meeting March 8, 2018, quoted in Adversary Proceeding Complaint at 5, ¶17).



                                            Respectfully submitted,

                                            All of the Equity Security Holders of the Debtor

                                            _/s/ Charles Thomson______________
                                            Charles M. Thomson

Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                               12

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 86 of 182
                                                                                                    86
Case 19-00507   Doc 97   Filed 11/18/19 Entered 11/18/19 14:52:59   Desc Main
                         Document      Page 13 of 14
            Exhibit A




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 87 of 182
                                                                                87
Case 19-00507   Doc 97   Filed 11/18/19 Entered 11/18/19 14:52:59   Desc Main
                         Document      Page 14 of 14




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 88 of 182
                                                                                88
  Case 19-00507        Doc 98     Filed 11/18/19 Entered 11/18/19 14:55:47               Desc Main
                                    Document     Page 1 of 7



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA

In re                                                   )
                                                        )
MCQUILLEN PLACE COMPANY, LLC, an                        )               Case No. 19-00507
Iowa limited liability company,                         )               Chapter 11
                                                        )
                Debtor.                                 )               Hon. Thad J. Collins
                                                        )
Address:                                                )
1110 North Grand Ave., #300                             )
Charles City, Iowa 50616                                )
                                                        )

                 REQUEST FOR CORRECTIONS AND AMPLIFICATIONS
               OF THE RECORD FROM THE NOVEMBER 14, 2019 HEARING

        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Request for Corrections and Amplifications of the

Record from the November 14, 2019 Hearing” (this “Request”), respectfully state as follows:

                                      Purpose of this Request.

        1.      During the November, 14, 2019, telephonic hearing (the “November 14, Hearing”),

it became apparent to the Equity Security Holders that they possessed important information

concerning the details of the assets of the Debtor which should, in the interest of justice and fairness

to all parties (especially the unsecured creditors) be brought to the attention of the Court prior to

any ruling on whether to convert this case to a case under Chapter 7 of the Code.

        2.      Some of this information concerns correcting points offered as “facts” by counsel

to First Security Bank, but which are incorrect, stated deceptively or irrelevant to the analysis of

the merits of Chapter 7 versus Chapter 11. These points of correction are contained in this Request.

        3.      Other facts and data points were omitted from the November 14 Hearing entirely.

Most of these facts related to the nature of the assets of the Debtor, the potential for repayment to



                                                   1

   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 89 of 182
                                                                                                           89
     Case 19-00507    Doc 98      Filed 11/18/19 Entered 11/18/19 14:55:47           Desc Main
                                    Document     Page 2 of 7



creditors of the Debtor, and the complexity of the Debtor’s original financing arrangements and

subsequent legal actions. This information is set forth in the “Statement of Equity Security Holders

Concerning Proposal to Convert Case from Chapter 11 to Chapter 7” (the “Statement”) proposed

for filing simultaneously with this document. The Equity Security Holders believe that without

this information, a grave injustice may be done to the unsecured creditors of the Debtor and, in the

process, damage may be done to the public reputation of the bankruptcy system.

                      Specific Requests for Correction or Amplification

1.       Assertion of “fact” by counsel for First Security Bank:

Construction began in 2014.

Requested Correction or Amplification:

A ground breaking was held in 2014. Actual construction began in earnest in 2015.

2.       Assertion of “fact” by counsel for First Security Bank:

The shortfall in government assistance was from the refusal of the IEDA to disburse $1 million in

funds from the forgivable loan.

Requested Correction or Amplification:

The shortfall was from the refusal of the IEDA to provide tax credits under the Enterprise Zone

program. The tax credits had a gross value of approximate $700,000. The Debtor had planned to

sell the credits on the secondary market, which would have yielded net funds of approximately

$560,000.

3.       Assertion of “fact” by counsel for First Security Bank:

The refusal of the IEDA to provide the subsidy in question resulted from the Debtor’s failure to

sign a contract with the IEDA concerning the subsidy in question.

Requested Correction or Amplification:



                                                 2

     Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 90 of 182
                                                                                                       90
     Case 19-00507    Doc 98     Filed 11/18/19 Entered 11/18/19 14:55:47            Desc Main
                                   Document     Page 3 of 7



The articulated rationale of the IEDA for refusing to provide the previously promised subsidy was

the passage of more than two years from the date of the award to substantial completion of the

development. The subsidy was awarded in 2013 through an award letter that referenced a

“contract” that would be sent by the IEDA after the award letter. The contract was not sent by the

IEDA until many years later -- specifically, in 2017, when the Debtor inquired about obtaining the

credits. The contract contained the two-year provision. Since construction did not begin in earnest

until 2015, the two-year deadline in the contract expired during the early stages of construction.

4.       Assertion of “fact” by counsel for First Security Bank:

The foreclosure action on McQuillen Place was filed after the July 2018 mediation.

Requested Correction or Amplification:

The foreclosure action was filed in March 2018, prior to the July 2018 mediation.

5.       Assertion of “fact” by counsel for First Security Bank:

As a result of the July 2018 mediation, First Security Bank proposed a sale of the McQuillen loan

with an October 2018 deadline, with which the Debtor did not comply.

Requested Correction or Amplification:

A third-party investment group from Chicago attempted to accept (conditionally) the First Security

Bank offer in writing prior to the deadline. First Security Bank refused to engage in discussions

with the Chicago group, and dismissed them as unworthy of First Security Bank’s attention.

6.       Assertion of “fact” by counsel for First Security Bank:

The Debtor failed to timely pay the most recent installment of the insurance premium on

McQuillen Place, paying the installment on October 31 after the cancellation deadline had passed.

Requested Correction or Amplification:




                                                 3

     Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 91 of 182
                                                                                                      91
     Case 19-00507    Doc 98     Filed 11/18/19 Entered 11/18/19 14:55:47             Desc Main
                                   Document     Page 4 of 7



Charles Thomson, a principal of the Debtor, paid the installment prior to the deadline on October

29, 2019, at “4:47:47 PM” and received confirmation no. 613507500. See Exhibit A. Coverage

never lapsed.

7.       Assertion of “fact” by counsel for First Security Bank:

The Debtor’s Plan of Reorganization references “MPC2, LLC” as the successor entity to the

Debtor. MPC2, LLC does not exist, but “MPC2 Development, LLC” does exist and was created

by Charles M. Thomson, a principal of the Debtor.

Requested Correction or Amplification:

The reference to “MPC2, LLC” in the Plan was a simple typographical error. It should have been

“MPC2 Development, LLC.” Charles M. Thomson created the entity because someone had to do

so. It was not created with some nefarious purpose or dark motive. (The Debtor clearly stated in

the Plan, in Exhibit B, that any equity ownership by existing equity security holders in the new

entity would have to be pursuant to the contribution of new value.) In addition, the typographical

error and the name of the successor entity have nothing whatsoever to do with whether the case

should be converted to Chapter 7 or should be dismissed.

8.       Assertion of “fact” by counsel for First Security Bank:

First Security Bank will obtain title to McQuillen Place following conclusion of the foreclosure

litigation and the passage of the redemption period.

Requested Correction or Amplification:

This assumes that First Security Bank will prevail on its foreclosure claim, that the Debtor will not

prevail on any of the 16 counterclaims presently pending against First Security Bank in the

foreclosure action, that the Debtor will not prevail on any of additional causes of action filed




                                                 4

     Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 92 of 182
                                                                                                        92
     Case 19-00507    Doc 98      Filed 11/18/19 Entered 11/18/19 14:55:47             Desc Main
                                    Document     Page 5 of 7



against First Security Bank, and that the Debtor does not prevail on its Complaint for Equitable

Subordination against First Security Bank.

9.       Assertion of “fact” by counsel for First Security Bank:

First Security Bank will agree to a “carve out” from its collateral to permit a sale under 11 U.S.C.

§363.

Requested Correction or Amplification:

The Debtor disputes the validity, priority and extent of the lien of First Security Bank. In addition,

a “carve-out” from First Security Bank’s alleged collateral does not provide actual funds to a

trustee. Only a successful sale would provide such funds. The Debtor disputes whether a

successful sale under 11 U.S.C. §363 can occur if this case is converted to a case under Chapter 7.

10.      Assertion of “fact” by counsel for First Security Bank:

The Debtor is delinquent on more than $300,000 in real estate tax payments.

Requested Correction or Amplification:

The tax bills referenced by First Security Bank were never intended to be paid finally and in full.

They were intended to be part of a Tax Increment Financing (“TIF”) transaction pursuant to which

the Debtor was to pay the stated amount of the real estate taxes then receive most of the funds back

as a rebate. The rebate was to be used to finance the outstanding indebtedness of the Debtor from

the construction. The Debtor was prevented from completing the apartment prior to the tax bills

coming due, so the Debtor was unable to use rents as anticipated to satisfy the tax obligations. The

delay in completing the apartments was due, in no small measure, to the refusal of First Security

Bank to accept the proposed contribution of $900,000 from a guarantor of the building’s debt to

finish construction. Thus, in complaining about delinquent tax payments, First Security Bank is

complaining about a delinquency it caused. The refusal of First Security Bank to accept the



                                                  5

      Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 93 of 182
                                                                                                         93
  Case 19-00507       Doc 98      Filed 11/18/19 Entered 11/18/19 14:55:47            Desc Main
                                    Document     Page 6 of 7



$900,000 contribution is argued by the Debtor in the District Court litigation to have been in bad

faith.

11.      Assertion of “fact” by counsel for First Security Bank:

First Security Bank paid taxes before the building was “sold at tax sale.”

Requested Correction or Amplification:

This action by First Security Bank is also the subject of litigation. Under Iowa law, the “sale” of

real estate at tax sale is subject to redemption and, arguably, more fairly characterized as a “sale”

of the right to collect taxes. In any event, First Security Bank did not pay the tax payment “under

protest” and did not consult the Debtor before issuing the payment. The payment amount is based

on an unreasonable assessment level (for a completed building, rather than for the actual building

value as an uncompleted structure during the applicable tax period). Finally, under Iowa Code

§445.60, there was a colorable cause of action to seek return of erroneously paid taxes. The bank

permitted the statute to run on this claim, even though a principal of the Debtor, prior to the

deadline, alerted the bank’s counsel to the statute.

                                               Respectfully submitted,

                                               All of the Equity Security Holders of the Debtor

                                               _/s/ Charles Thomson______________
                                               Charles M. Thomson

Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                                  6

      Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 94 of 182
                                                                                                        94
                 Exhibit A




                                                                         95




Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 95 of 182
                Exhibit A
  Case 19-00507      Doc 99    Filed 11/19/19 Entered 11/19/19 08:34:06       Desc Main
                                 Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                                CHAPTER 11
                                                       CASE NO. 19-00507M
 McQUILLEN PLACE COMPANY, LLC,
                                                    MOTION TO STRIKE
                      Debtor(s).                    DECLARATIONS BY CHARLES
                                                    THOMSON (DOC. NOS. 97 AND
                                                    98)
                                       _____________

       COMES NOW, First Security Bank & Trust Company (hereinafter called “First

Security Bank”), through its undersigned counsel, and moves to strike the Declarations

filed by Charles Thomson as Doc. Nos. 97 and 98), and in support thereof state:

       1.     The Debtor is represented by Donald Molstad.

       2.     The Debtor requested the hearing on the Motion to Convert or Dismiss be

held telephonically, and the undersigned agreed to such hearing after conversing with the

attorney for the Debtor who agreed that both parties would be provided with “leeway” in the

arguments to be presented telephonically.

       3.     Charles Thomson is an Iowa licensed lawyer and is presumed to be a

member of the bar of this Court.

       4.     Charles Thomson has not applied for and has not been approved as counsel

for the Debtor in this case.

       5.     At the conclusion of the arguments on the Motion, the undersigned and Mr.

Molstad both declined to file briefs in this matter.

       6.     The Declarations by Mr. Thomson are efforts to expand the record that was

presented and closed in the telephonic hearing, and/or to brief the matter on which the

Debtor previously declined to brief.




   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 96 of 182
                                                                                              96
  Case 19-00507      Doc 99    Filed 11/19/19 Entered 11/19/19 08:34:06       Desc Main
                                 Document     Page 2 of 3



       7.     The Declarations should be stricken from the docket in this case.

       WHEREFORE, First Security Bank & Trust Company respectfully requests the Court

strike the Declarations filed by Charles Thomson as Doc. Nos. 97 and 98, and grant such

other and further relief as is just and equitable.

                                     /s/ Larry S. Eide
                                    Larry S. Eide (AT0002317)
                                    PAPPAJOHN, SHRIVER, EIDE & NIELSEN P.C.
                                    103 East State Street, Suite 800
                                    PO Box 1588
                                    Mason City, IA 50402-1588
                                    Telephone: (641) 423-4264
                                    Facsimile: (641) 423-3145
                                    Email: eide@pappajohnlaw.com

                               CERTIFICATE OF SERVICE

        The undersigned, Larry S. Eide, certifies that on November 19, 2019, he served a
copy of the foregoing document on the United States Trustee, Debtor(s), attorney for
Debtor(s) and other parties having requested notice pursuant to Rule 2002 electronically
on all parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice
of electronic filing, and by ordinary United States mail, postage prepaid, addressed as
follows on all other parties:

James L. Snyder                                      Law Offices of Charles M. Thomson
Acting United States Trustee                         1110 N. Grand Ave, Suite 300
111 7th Avenue SE, Box 17                            Charles City, IA 50616
Cedar Rapids, IA 52401-2101
                                                     Judith O’Donohoe
L. Ashley Zubal                                      Elwood, O’Donohoe, Braun & White, LLP
Trial Attorney                                       PO Box 307
U.S. Trustee                                         Charles City, IA 50616-0307
Federal Building
210 Walnut Street, Room 793                          Brad Sloter
Des Moines, IA 50309-2108                            Noah Smith & Schuknecht PLC
                                                     200 North Johnson Street
Donald H. Molstad                                    Charles City, IA 50616
Molstad Law Firm
701 Pierce Street, Suite 305                         Allen O. Pederson
Sioux City, IA 51101                                 Pederson Plumbing
                                                     412 Sample Street
Charles M. Thomson                                   Nashua, IA 50658

                                             -2-



   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 97 of 182
                                                                                             97
 Case 19-00507      Doc 99    Filed 11/19/19 Entered 11/19/19 08:34:06     Desc Main
                                Document     Page 3 of 3



Kevin E. Keiffer                               Joseph E. Schmall
Mills, Inc.                                    Bradley & Riley PC
1906 Gilbert Street                            PO Box 2804
Charles City, IA 50616                         Cedar Rapids, IA 52406-2804

Tom Brock, President                           Laura M. Hyer
T-J Service, Inc.                              Bradley & Riley PC
221 N. Main Street                             PO Box 2804
Charles City, IA 50616                         Cedar Rapids, IA 52406-2804

Christine B. Skilton                           Brandon J. Gray
Cronin, Skilton & Skilton, P.L.L.C.            Assistant Attorney General
PO Box 39                                      Office of the Attorney General
Nashua, IA 50658-0039                          Revenue Division
                                               1305 Walnut Street
                                               Des Moines, IA 50319




                                                /s/ Larry S. Eide
                                               Larry S. Eide (AT0002317)




                                         -3-



   Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 98 of 182
                                                                                       98
     Case 19-00507        Doc 100    Filed 11/19/19 Entered 11/19/19 14:13:13           Desc Hearing
                                           Notice Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA
                                                             CHAPTER 11
In Re:                                                       Bankruptcy No.

McQuillen Place Company, LLC                                 19−00507

Debtor(s)



                        NOTICE SETTING TELEPHONIC HEARING
                    ON MOTION TO STRIKE DECLARATIONS (DOC. 99)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
United States Trustee
JD Haas, Attorney for Debtor
Donald Molstad, Attorney for Debtor
Larry Eide, Attorney for Creditor
Joe Schmall, Attorney for Interested Party
Brandon Gray, Attorney for Iowa Economic Development
Bradley Sloter, Attorney for Interested Party
Christine Skilton, Attorney for Creditor
Laura Hyer, Attorney for Interested Party
Judith O'Donohue, Attorney for Creditor



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       November 20, 2019 at 11:00 AM


**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE PHONE CONFERENCE**
1. Call the toll free number: 18886848852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 0507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                       MEGAN R. WEISS
                                                       Clerk, Bankruptcy Court
                                                       by:



Date: November 19, 2019                                Deputy Clerk
                                                       United States Bankruptcy Court
                                                       Northern District of Iowa
                                                       111 Seventh Avenue SE Box 15
         Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 99 of 182
                                                                                                       99
Case 19-00507   Doc 100   Filed 11/19/19 Entered 11/19/19 14:13:13    Desc Hearing
                                Notice Page 2 of 2
                                        Cedar Rapids, IA 52401−2101




  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 100 of 182
                                                                                     100
 Case 19-00507        Doc 101     Filed 11/19/19 Entered 11/19/19 19:35:26            Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA


In re                                                 )
                                                      )
MCQUILLEN PLACE COMPANY, LLC, an                      )              Case No. 19-00507
Iowa limited liability company,                       )              Chapter 11
                                                      )
               Debtor.                                )              Hon. Thad J. Collins
                                                      )
                                                      )


                      RESISTANCE OF EQUITY SECURITY HOLDERS
                               TO MOTION TO STRIKE


        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Resistance of Equity Security Holders to Motion to

Strike” (this “Resistance”) respectfully state as follows:

        1.     On November 19, 2019, First Security Bank & Trust Company (“First Security

Bank”) moved to strike two documents, the “Request for Corrections and Amplifications of the

Record from the November 14, 2019 Hearing” (the “Request”) and the “Statement of Equity

Security Holders Concerning Proposal to Convert Case from Chapter 11 to Chapter 7” (the

“Statement”) filed on November 18, 2019.

        2.     First Security Bank appears to advance two theories on why the Request and the

Statement should be stricken.

        3.     First, the bank notes, correctly, that Charles M. Thomson, one of the Equity

Security Holders, is an attorney but does not represent the Debtor before this Court. This assertion

is not remarkable in the least: Both the Request and the Statement very clearly state they were

filed on behalf of the Equity Security Holders.



                                                  1

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 101 of 182
                                                                                                       101
    Case 19-00507         Doc 101        Filed 11/19/19 Entered 11/19/19 19:35:26                      Desc Main
                                          Document     Page 2 of 5



         4.       In addition, First Security Bank does not seem to question (nor can they, under

applicable law) whether the Equity Security Holders are “parties in interest” under 11 U.S.C.

§1109(b)1 and as such have a right to be heard.

         5.       First Security Bank also notes, correctly, that Mr. Don Molstad represents the

Debtor in this case and did not file the Request or the Statement. Since the Request and Statement

were not filed on behalf of the Debtor, this strikes the Equity Security Holders as normal, correct

and unremarkable.

         6.       This, such as it is, appears to be the bank’s first argument on why the Request and

the Statement should be stricken.

         7.       The Equity Security Holders view this as more a non-sequitur than an argument.

The Equity Security Holders are at a loss to understand the argument that, because they are Equity

Security Holders and represented by an attorney who is also an Equity Security Holder, they should

somehow be denied a right expressly granted them under the Bankruptcy Code (and very likely

under Article III itself). Accord, see generally In re Citizens Loan & Thrift Co., 7 B.R. 88, 91, 3

Collier Bankr.Cas.2d 132, 6 Bankr.Ct.Dec. 1199 (Bankr. N.D. Ia. 1988), and AI International

Holdings (BVI) Ltd. v. MUFG Union Bank, N.A (In re Weinstein Company Holdings, LLC) 595

B.R. 455, 464-466 (Bankr. Del. 2018).

         8.       Second, the bank argues that (a) the Equity Security Holders were on the telephone

call when the Court inquired about further briefing, (b) the Equity Security Holders did not at that

time state a desire to submit additional materials, (c) the Court’s inquiry functioned as “speak-

now-or-forever-hold-your-peace” bar date for all litigants on the topics discussed, and (d) the



1
 The applicable section reads “A party in interest, including the debtor, the trustee, a creditors’ committee, an equity
security holders’ committee, a creditor, an equity security holder, or any indenture trustee, may raise and appear and
be heard on any issue in a case under this chapter.” 11 U.S.C. §1109(b)(emphasis supplied).

                                                           2

    Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 102 of 182
                                                                                                                           102
 Case 19-00507        Doc 101     Filed 11/19/19 Entered 11/19/19 19:35:26              Desc Main
                                   Document     Page 3 of 5



Equity Security Holders should accordingly be barred from filing the Request and the Statement

because of the bar date imposed by the Court.

       9.      The Equity Security Holders admit, of course, that they were on the telephone call

and heard the Court’s inquiry. However, their interpretation of the nature of the Court’s inquiry

was very different from the interpretation advanced by First Security Bank.

       10.     The Equity Security Holders took the Court’s inquiry to be in the nature of a

scheduling question, i.e., in effect: “Should the Court be expecting further filings on this matter --

and thereby wait until everything has arrived before assessing the merits of the question -- or

should the Court consider everything submitted, and feel free to start preparing and order or

opinion without fear that a new set of filings might imply massive revisions?”

       11.     The Equity Security Holders apologize to the Court if they misunderstood the

inquiry. Further, the Equity Security Holders now see that, given the ambiguity now evident in

the fact that First Security Bank has one view of the discussion, and the Equity Security Holders

another, the Equity Security Holders should have made further inquiry of the Court on the topic.

The Equity Security Holders apologize for this oversight.

       12.     In the event that the Court did indeed intend the end-of-hearing colloquy to operate

as the establishment of a “bar date” to further submissions, the Equity Security Holders, if

informed this was in fact the case, will prepare and file with the Court a motion to amend the

November 14 order to permit the filing of the Request and the Statement. The Equity Security

Holders believe such motion and amendment are permitted under Fed. R. Civ. P. 52(b), 59, or 60,

and Fed. R. Bankr. P. 7052, 9023, and 9024. In addition, the Equity Security Holders believe that,

given the contents of the Request and the Statement, the Court has authority to amend the

November 14 order under 11 U.S.C. §105(a).



                                                  3

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 103 of 182
                                                                                                         103
 Case 19-00507        Doc 101      Filed 11/19/19 Entered 11/19/19 19:35:26               Desc Main
                                    Document     Page 4 of 5



        13.     In the Request and the Statement, the Equity Security Holders attempted to inform

the Court and all parties in interest in the case of important facts and circumstances which were

either not evident from or described in the statements of First Security Bank’s counsel during the

November 14 hearing.

        14.     With due respect to First Security Bank and its counsel, and while simultaneously

disclaiming any pretenses to omniscience on any level, it was evident from the presentation of

First Security Bank at the November 14 hearing that there are aspects of the McQuillen Place

financing which were not (to be polite) fresh in recollection of the bank’s counsel. This was

particularly true for the details of the tax increment financing agreements and their implication for

the value of real estate in Chapter 7, Chapter 11 and outside of chapter altogether. The Equity

Security Holders believe these financing details are critically important to all creditors of the estate.

        15.     Finally, the Equity Security Holders note that First Security Bank has not objected

to the content of the Request or Statement as being untrue or misleading. The Equity Security

Holders hope reflects First Security Bank’s acceptance of the accuracy of the statements in both

documents. If, however, First Security Bank has any objection to the matter asserted in the

documents, the Equity Security Holders would both welcome the bank’s filing a responsive

statement and support the statement’s inclusion in the record. If some point or part of the Request

or Statement is inaccurate or misleading (although the Equity Security Holders are not presently

aware of any such passage), the Equity Security Holders welcome the criticism of their adversary

and the opportunity to either correct an inadvertent mis-statement or allow this Court to weigh the

merits of the disputed points.




                                                   4

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 104 of 182
                                                                                                            104
 Case 19-00507       Doc 101       Filed 11/19/19 Entered 11/19/19 19:35:26            Desc Main
                                    Document     Page 5 of 5



       16.     The Equity Security Holders believe the interests of the creditors, the estate and the

bankruptcy process itself are best served if more, rather than less, information is available to the

Court during its deliberative process.

                                              Respectfully submitted,

                                              All of the Equity Security Holders of the Debtor

                                              _/s/ Charles Thomson______________
                                              Charles M. Thomson

Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                                 5

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 105 of 182
                                                                                                        105
    Case 19-00507      Doc 102  Filed 11/20/19 Entered 11/20/19 12:35:26            Desc Main
                                 Document     Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                            PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )                Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: November 20, 2019

APPEARANCES:

For Debtor: Donald Molstad
For Parties-In-Interest: Charles Thomson and James Gray as Equity Security Holders; Larry Eide for
       for First Security Bank & Trust; Brandon Gray for Iowa Economic Development Authority;
       and Joseph Schmall for Cedar Rapids Bank & Trust
U.S. Trustee: Ashley Zubal

NATURE OF PROCEEDING:                     In Court     X Telephonic

   1. Declaration re: Statement of Equity Security Holders Concerning Proposal to Convert Case from
      Chapter 11 to Chapter 7
   2. Declaration re: Request for Corrections and Amplifications of the Record from the November 14,
      2019 Hearing

IT IS ORDERED THAT:

As stated on the record, the Court will consider the Declarations above for ruling on the Notice of
Dismissal or Conversion. The Court will issue the ruling 15 days from the date the Declarations were
filed.
                      November 20, 2019
Dated and Entered ________________________



                                            ____
                                           Thad J. Collins, Bankruptcy Judge




     Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 106 of 182
                                                                                                       106
    Case 19-00507      Doc 103  Filed 11/20/19 Entered 11/20/19 12:38:36            Desc Main
                                 Document     Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                            PROCEEDING MEMO AND ORDER

IN RE:                        )
                              )                Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              )                Bankruptcy No. 19-00507
    Debtor.                   )

Date of Hearing: November 20, 2019

APPEARANCES:

For Debtor: Donald Molstad
For Parties-In-Interest: Charles Thomson and James Gray as Equity Security Holders; Larry Eide for
       for First Security Bank & Trust; Brandon Gray for Iowa Economic Development Authority;
       and Joseph Schmall for Cedar Rapids Bank & Trust
U.S. Trustee: Ashley Zubal

NATURE OF PROCEEDING:                     In Court    X Telephonic

Motion to Strike Declarations by Charles Thomson

IT IS ORDERED THAT:

First Security Bank & Trust Company’s Motion to Strike Declarations is DENIED.
                   November 20, 2019
Dated and Entered ________________________



                                            ____
                                           Thad J. Collins, Bankruptcy Judge




     Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 107 of 182
                                                                                                     107
            Case 19-00507    Doc 108 Filed 12/05/19 Entered 12/05/19 15:53:55             Desc
                                 Telephonic Hearing Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA
                                                            CHAPTER 11
In Re:                                                      Bankruptcy No.

McQuillen Place Company, LLC                                19−00507

Debtor(s)



                                  NOTICE Hearing for Ruling on
                                  Motion to Dismiss or Convert



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)                       847−456−1911
United States Trustee
Donald Molstad, Attorney for Debtor
Monica Clark, Attorney for City of Charles City, Iowa
Larry Eide, Attorney for First Security Bank & Trust Company
Joseph Schmall, Attorney for Cedar Rapids Bank & Trust Company
J D Haas, Attorney for Debtor
L. Ashley Zubal, U.S. Trustee



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                            December 6, 2019 at
                                                11:30 AM




IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available to accept said call. The
telephone number for Chambers is 319−286−2230.

**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE PHONE CONFERENCE**
1. Call the toll free number: 18886848852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 0507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:


         Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 108 of 182
                                                                                                    108
         Case 19-00507   Doc 108 Filed 12/05/19 Entered 12/05/19 15:53:55    Desc
                             Telephonic Hearing Page 2 of 2



Date: December 5, 2019                      Deputy Clerk
                                            United States Bankruptcy Court
                                            Northern District of Iowa
                                            111 Seventh Avenue SE Box 15
                                            Cedar Rapids, IA 52401−2101




       Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 109 of 182
                                                                                    109
 Case 19-00507    Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11    Desc Main
                            Document      Page 1 of 23



              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                        )
                              ) Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              ) Bankruptcy No. 19-00507M
   Debtor.                    )

                        MEMORANDUM AND ORDER

      The Motion to Convert came on for telephonic hearings on November 14,

and 21, 2019. Days before the first hearing, Debtor filed a Motion to Dismiss the

Chapter 11 case. Don Molstad appeared for the Debtor, McQuillen Place

Company, LLC (“Debtor”). Charles Thomsen appeared as principal of the Debtor.

Larry Eide appeared for Creditor, First Security and Trust Company (“First

Security). Joseph Schmall appeared for interested party, CRBT and Trust

Company (“CRBT”). Brandon Gray appeared for the Iowa Economic

Development Authority (“IEDA”). Ashley Zubal appeared for the United States

Trustee (“US Trustee”). First Security originally filed the Motion to Dismiss or

Convert and now requests the Court to convert the case from Chapter 11 to

Chapter 7. The IEDA and CRBT join First Security in asking the Court to Convert

the case to Chapter 7. The US Trustee takes no stance as to the Motion to Dismiss

or the Motion to Convert. Monica Clark appeared for interested party, the City of

Charles City, and also takes no stance on the motions. This is a core proceeding

under 28 U.S.C. § 157(b)(2)(A).


  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 110 of 182
                                                                                    110
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11    Desc Main
                             Document      Page 2 of 23



                         STATEMENT OF THE CASE

      First Security, Iowa Economic Development Authority, and CRBT argue

there is continuing loss and diminution to the estate and an absence of a reasonable

likelihood of rehabilitation under 11 U.S.C. § 1112(b)(1). They also argue other

equitable considerations warrant conversion including an unreasonable delay

prejudicial to creditors under 11 U.S.C. § 1112(b)(3). They believe dismissing the

case would be detrimental to all parties involved. Debtor urges the Court to

dismiss the case to allow for a foreclosure sale. The US Trustee and City of

Charles City are neutral parties and do not have a preference as to conversion

versus dismissal. After carefully considering this case, the Court concludes it

should be converted from Chapter 11 to Chapter 7.

                 BACKGROUND AND FINDINGS OF FACT

      Debtor, McQuillen Place Company, LLC, filed a Chapter 11 petition on

April 25, 2019. The Debtor’s primary asset is real property in Floyd County, Iowa,

locally known as 123 N. Main Street, Charles City, Floyd County, Iowa. The

property is known as McQuillen Place Condominiums, or Condominium Unit A

and Condominium Unit B of McQuillen Place Condominiums (“Property”).

Charles Thomsen, Debtor’s principal, states the property is intended to be for

commercial and residential use. The owners of McQuillen Place Company, LLC

are Mr. Thomsen (60%) and James Gray (40%).


                                         2

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 111 of 182
                                                                                       111
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                             Document      Page 3 of 23



      When discussions on the project started in 2013-2014, Thomsen sought a

loan from First Security; however, the bank declined due to his inexperience with

the type of project. He then sought other financing through other lenders

throughout the United States and chose CRBT. CRBT learned that First Security

had an interest in the project succeeding, for various reasons including it being

beneficial for their city. CRBT asked First Security if it would participate in the

loan. First Security agreed to participate, and CRBT was the “lead bank”—

meaning it was the actual mortgage holder. CRBT made the loan, reported the

mortgage and made all the advances on the loan.

      First Security eventually grew concerned with the progress of the

construction and sought more control. CRBT agreed to assign the loan to First

Security. In July 2018, after First Security took over the loan, it held a mediation

with Debtor. They reached an agreement on a new payment plan for the first

mortgage.

      First Security is now the holder of a claim against Debtor which is secured

by a Construction Mortgage and a Promissory Note dated December 31, 2014.

First Security filed a proof of claim in this bankruptcy case for $4,030,746.28. The

promissory note is delinquent and accrues interest at 11.75 % per annum. The

Promissory Note and Mortgage had been filed at the Office of the Recorder in

Floyd County, Iowa, on January 5, 2015.


                                          3

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 112 of 182
                                                                                       112
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11    Desc Main
                             Document      Page 4 of 23



      In 2014, a groundbreaking was held for the building, but construction did

not start until 2015. Construction eventually came to a halt in July 2017 with the

project at 90 percent completion. First Security has noted many construction

delays before the stoppage. It will take around 90 more days to finish the project.

      Before bankruptcy, the mortgage payments fell behind, and First Security

filed a mortgage foreclosure action filed in the Iowa District Court for Floyd

County in March 2018. (Case No. EQCV031170). Several other parties were

joined as defendants to the mortgage foreclosure largely based on guarantees under

the Note. In the mortgage foreclosure action, Debtor has filed numerous

counterclaims. Many of these claims are against First Security and CRBT. The

property has not been touched since the April 2019 bankruptcy filing. First

Security has notified Debtor of the structural damage to the property and its

continued deterioration.

      On its Schedules, Debtor listed the Property as has a value of $500,000, and

the secured debt owed to primary creditor, First Security & Trust Company in

excess of $6.8 million. First Security and the US Trustee assert Debtor has no

equity in the property. The Property is listed as a duplex housing 33 units;

however, the Property remains under construction and remains unfinished and

unoccupied. The intent is to have the second and third floors of the property house

apartments with commercial real estate on the first floor.


                                          4

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 113 of 182
                                                                                      113
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                             Document      Page 5 of 23



      Debtor now argues the project was not completed for several different

reasons. Debtor blames IEDA’s refusal to provide tax credits it promised under

the Enterprise Zone Program. The tax credits had a gross value around $700,000.

Debtor had planned to sell the tax credits and believed they will yield net funds of

$560,000. Debtor also blames First Security for this loss. Meanwhile, First

Security argues Debtor did not correctly sign its contract with the IEDA and did

not finish the project in the required two-year time frame. Debtor’s administrative

appeal to the IEDA was unsuccessful. Debtor eventually sued the IEDA in Floyd

County, Iowa.

      According to the US Trustee and First Security, during the meeting of the

creditors in this case, Thomsen acknowledged the only way to have a successful

plan of reorganization would be to find a party to secure financing to complete

construction. Thomsen insisted a third-party financer was interested, and the

money would be secured in a two-week time frame. Months passed and Debtor

sought multiple extensions of the exclusivity period. However, the financing was

never secured.

      First Security points out that in June 2018, it had to advance payment of the

real estate taxes that had accrued a penalty of $236,446 in order to prevent a tax

sale. First Security claims the real estate taxes against the Property became

delinquent and were not paid prior to October 1, 2018. First Security remains


                                          5

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 114 of 182
                                                                                       114
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                             Document      Page 6 of 23



unpaid with penalties reaching over $300,000 accruing at the rate of 1.5% per

month.

      Debtor disagrees with First Security’s assertions about the tax bills. Debtor

claims they were never intended to be paid in full. Debtor notes it intended to be a

part of a tax increment financing transaction in which Debtor would pay a smaller

tax payment and then would be paid most of the funds back as a rebate. According

to Debtor, the rebate was intended to be used for financing the indebtedness from

the construction. Debtor claims it was prevented from completing the building

before the tax bills became due resulting in the Debtor being unable to use

projected rent income to satisfy the tax obligations. Debtor also blames First

Security’s refusal to accept a $900,000 offer from a guarantor of the building’s

debt as a reason the construction was unfinished and resulted in the delinquent tax

obligations. First Security denies any fault.

      Debtor also failed to fix the sidewalks in front of the property. The City of

Charles City had to replace the sidewalks and assess the cost against the real estate

of $48,475. Overall, Debtor has not paid any real estate taxes nor assessments

since March 2017. Debtor also has a negative history of insurance payments on

the project. First Security has had to advance installments on the insurance.

      Debtor currently has little or no capital to put into the project. According to

the First Security and the US Trustee, Debtor generates very little income through


                                          6

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 115 of 182
                                                                                        115
 Case 19-00507      Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11    Desc Main
                              Document      Page 7 of 23



a dry-cleaning business it intended to serve as an amenity for residents of the

Property. The income is a mere $4,000 a month or less. The affiliated business is

owned by Thomsen. First Security asserts Debtor has no equity in the Property

and Debtor has not offered it any adequate protection. It has also been pointed out

that payments on taxes and insurance are not being accurately reflected on the

MORs. Thomsen is apparently paying some of the costs in a personal capacity.

Based on the monthly operating reports, Debtor has no capital to pay taxes,

insurance, or attorney’s fees.

      On July 2, 2019, First Security filed a Motion for Relief from Stay, and on

July 9, 2019, Debtor filed an objection. The parties negotiated about a possible

plan filing and the Court deferred ruling on lifting the stay. On October 4, 2019,

Debtor filed a Chapter 11 plan and disclosure statement. First Security and the US

Trustee filed objections to the plan and disclosure statement. CRBT filed an

objection to the disclosure statement.

      On October 17, 2019, First Security filed a Motion to Dismiss or Convert to

Chapter 7. The US Trustee also filed a Motion to Convert Case to Chapter 7 on

October 25, 2019.

      First Security also now points out that Debtor listed a buyer in its disclosure

statement that does not exist. First Security has located a company with a similar

name, MPC2 Development, LLC. It turns out it was created in April 2019 by


                                          7

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 116 of 182
                                                                                        116
 Case 19-00507     Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                             Document      Page 8 of 23



Thomsen. Both banks and the US Trustee have expressed concerns about the LLC

for many reasons—including that it does not have a source of funds or ability to

purchase the property.

      On November 6, 2019, Debtor filed an adversary case, no. 19-09035 against

First Security seeking subordination of its claim or interest. That same day, Debtor

also filed an adversary case no. 19-09036 against First Security Directors: Jon

Richard Herbrechts-Meyer, Gene Hall, and Kurt Herbrechts-Meyer for tortious

interference with contract and other relief.

      The final hearing on the Motion to Convert or Dismiss was scheduled for

November 14, 2019 at the Webster County Courthouse in Fort Dodge, Iowa. On

November 12, 2019, Debtor filed a voluntary dismissal of the Chapter 11

bankruptcy. The parties elected to not have an in-court evidentiary hearing. A

telephonic hearing was held on November 14, 2019, where the parties elected to

assert their arguments. A second telephonic hearing on related matters was held a

week later.

                  CONCLUSIONS OF LAW AND ANALYSIS

      There is no argument that the case should stay in Chapter 11. All parties

either want to convert the case to Chapter 7 or dismiss the case. First Security,

CRBT, and the IEDA argue it is in the best interest of the creditors and all parties

to convert to Chapter 7 and dispose of the property by a sale under 11 U.S.C.


                                           8

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 117 of 182
                                                                                       117
 Case 19-00507     Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                              Document      Page 9 of 23



§ 363. Debtor disputes the priority, validity, and extent of the lien of First

Security. Debtor asserts that First Security does not propose any plan that would

allow funds for trustee to get the property to a sale in Chapter 7. Debtor argues

only a successful sale would provide such funds. Debtor also asserts unsecured

creditors would be unfairly disadvantaged by a § 363 sale. Furthermore, if the case

is converted, Debtor doubts any of the necessary compromises needed for a

successful sale can be reached.

      Conversion or dismissal of a Chapter 11 case is governed by 11. U.S.C.

§ 1112(b)(1).

      The Bankruptcy Code provides:

      [O]n request of a party in interest, and after notice and a hearing, the
      court shall convert a case under this chapter to a case under
      chapter 7 or dismiss a case under this chapter, whichever is in the best
      interests of creditors and the estate, for cause unless the court
      determines that the appointment under section 1104(a) of a trustee or
      an examiner is in the best interests of creditors and the estate.

      (2) The court may not convert a case under this chapter to a case
      under chapter 7 or dismiss a case under this chapter if the court finds
      and specifically identifies unusual circumstances establishing that
      converting or dismissing the case is not in the best interests of creditors
      and the estate, and the debtor or any other party in interest establishes
      that—

      (A) there is a reasonable likelihood that a plan will be confirmed
      within the timeframes established in sections 1121(e) and 1129(e) of
      this title, or if such sections do not apply, within a reasonable period of
      time; and

      (B) the grounds for converting or dismissing the case include an act
                                           9

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 118 of 182
                                                                                        118
 Case 19-00507     Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                             Document      Page 10 of 23



      or omission of the debtor other than under paragraph (4)(A)—

      (i) for which there exists a reasonable justification for the act or
      omission; and

      (ii) that will be cured within a reasonable period of time fixed by the
      court.

11 U.S.C. § 1112(b) (emphasis added). “Thus, if the Court finds ‘cause’ then the

burden shifts to the objecting party to show ‘unusual circumstances’ such that

conversion or dismissal is not in creditors’ best interest, along with other facts.” In

re Keener, Bankr. No. 14-1169, 2017 WL 5054313, at *4 (Bankr. N.D. Iowa Nov.

2, 2017).

      Debtor disputes only whether there is cause to convert and argues the beter

approach would be for the court to dismiss. If there is “cause” to convert the case,

then the Court must convert the case:

      Prior to the 2005 amendments to the Bankruptcy Code, most courts held
      that a bankruptcy court has broad discretion under § 1112(b) to either
      dismiss a case or convert it from Chapter 11 to Chapter 7. Following
      BAPCPA’s 2005 amendments to the Bankruptcy Code, section
      1112(b)(1) is no longer permissive, but instead mandates
      conversion or dismissal if the movant establishes exclusive cause,
      and no unusual circumstances establish that conversion or dismissal is
      not in the best interest of creditors.

Id. at *4 (internal quotation marks omitted) (emphasis added) (quoting In re Miell,

419 B.R. 357, 366 (Bankr. N.D. Iowa 2009). “Although conversion is mandatory

if courts find ‘cause,’ courts enjoy wide latitude in determining whether cause



                                          10

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 119 of 182
                                                                                          119
 Case 19-00507          Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                                   Document      Page 11 of 23



exists in a bankruptcy case.” Id. (internal quotation marks omitted) (collecting

cases).

A. Movant’s Burden of Establishing “Cause” for Conversion

      “The initial burden lies with the movants to establish a cause for conversion”

under § 1112(b)(1). Miell, 419 B.R. at 366. The Bankruptcy Code sets out a list

of “causes” to convert under § 1112(b)(4). “Negative cash flow alone can be

sufficient cause to dismiss or convert under § 1112(b).” In re Miell, 419 B.R. at

366 (citing Loop Corp. v. United States Trustee, 379 F.3d 511, 515–16 (8th Cir.

2004)).

      First Security has argued three grounds for “cause” under § 1112(b)(4)

including:

      (A)          Substantial or continuing loss to or diminution of the estate and the

                absence of a reasonable likelihood of rehabilitation;

      (B)          Gross mismanagement of affairs of debtor;

          (I)      Failure to timely pay taxes;

11 U.S.C. § 1112(b)(4).

          “The statutory list of ‘causes’ is not exhaustive. A court may consider other

factors and equitable considerations in making the decision on conversion.” In re

Keener, 2017 WL 5054313, at *4 (internal quotation marks omitted) (quoting In re

Keeley & Grabanski Land P'ship, 460 B.R. 520, 536 (Bankr. D.N.D. 2011)).


                                                  11

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 120 of 182
                                                                                            120
 Case 19-00507     Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                              Document      Page 12 of 23



   1. Substantial or Continuing Loss to or Diminution of the Estate and the
      Absence of a Reasonable Likelihood of Rehabilitation – Section
      1112(b)(4)(A)

   Section 1112(b)(4) calls for a “two-fold” inquiry into whether the estate has

decreased in its value and if there is a reasonable likelihood of rehabilitation. In re

v. Cos., 274 B.R. 721, 725–26 (Bankr. N.D. Ohio 2002). “If the moving parties

establish both of those elements, the exceptions to mandatory conversion in

§ 1112(b)(2) do not apply.” In re Keeley & Grabanski Land P'ship, 460 B.R. 520,

539 (Bankr. D.N.D. 2011). One element of the (b)(2) exception is that the cause

resulting in mandatory conversion is “other than under paragraph (4)(A).” Thus, if

movants can establish cause under § 1112(b)(4)(A), the only way Debtor can avoid

conversion is to show unusual circumstances showing the requested conversion is

not in the best interest of creditors or the estate. 11 U.S.C. § 1112(b)(1); See In re

Keeley & Grabanski Land P'ship, 460 B.R. 520 at 539. After thorough review, the

Court concludes movants have established both a substantial and continuing

diminution or loss to the estate and the absence of a reasonable likelihood of

rehabilitation.

      Debtor’s monthly operating reports show little to no income. What little

income Debtor receives comes from the dry-cleaning business that Debtor’s

principal owns. The US Trustee and First Security have both noted the income is a

mere $4,000 a month or less. Meanwhile, real estate taxes, insurance, attorney’s


                                          12

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 121 of 182
                                                                                          121
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                             Document      Page 13 of 23



fees, and bankruptcy fees continue to increase. Debtor has little to no income, and

liabilities are swiftly increasing. This demonstrates a “substantial and continuing

loss or diminution of the estate.” See In re ARS Analytical, LLC, 433 B.R. 848,

862 (Bankr.D.N.M.2010) (holding continuing loss and diminution shown where

projected future revenue zero and administrative expenses growing). Therefore,

movants have met their burden on that element.

      This Court also finds there is no reasonable likelihood of rehabilitation.

Debtor does not dispute the fact that it is behind on insurance payments and real

estate taxes. Debtor argues only that those problems can be resolved in state court

proceedings, and after a state court judgment. Debtor noted its plan to use rent

income from the property to pay for the taxes. The building, however, is

unfinished, and the taxes are substantially accruing. Debtor also stated, Charles

City was willing to negotiate to temporarily decrease the payments for the real

estate taxes. However, no agreement has been made. First Security has had to

advance several payments for insurance and taxes to prevent further detrimental

consequences. Charles City put in new sidewalks on the property resulting in

$48,475 being assessed against the property which also has no prospect of being

repaid.

      Many of Debtor’s arguments rely on favorable outcome of pending litigation

that’s expected to last for years. Debtor is also relying on the income expected


                                         13

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 122 of 182
                                                                                      122
 Case 19-00507     Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11     Desc Main
                             Document      Page 14 of 23



when the project is finished. The Court views Debtor’s arguments based on too

much speculation. See In re Original IFPC Shareholders, Inc., 317 B.R. 738, 742–

43 (Bankr.N.D.Ill. 2004) (noting in a traditional chapter 11 case whether the debtor

has a “reasonable likelihood of rehabilitation,” would not turn on the anticipated

future outcome of a single lawsuit). The Court, after carefully and thoroughly

reviewing this matter, concludes that movants have established a substantial and

continuing diminution or loss to the estate and the absence of a reasonable

likelihood of rehabilitation of Debtor. Therefore, the Court concludes movants

have established “cause” under § 1112(b)(4)(A), to convert this case.

   2. Gross Mismanagement of the Affairs of Debtor – Section 1112(b)(4)(B)
      and Failure to Timely Pay Taxes– Section 1112(b)(4)(I)

      Movants also have alleged “cause” to convert based on gross

mismanagement of the affairs of Debtor. 11 U.S.C. § 1112(b)(4)(B). To prove

this element, movants need to prove that Debtor engaged in gross mismanagement

of the estate after the case was filed. See In re Keeley & Grabanski Land P'ship,

460 B.R. at 541.

       Debtor’s inability to pay costs for taxes and insurance, the inability to pay

for attorney’s fees and other administrative costs and inability to supply any capital

to the project all prove gross mismanagement of the estate. Debtor is not only

unable to pay expenses but is also unable to complete the building’s construction.

This causes the property to further deteriorate and sustain damage. There are
                                          14

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 123 of 182
                                                                                         123
 Case 19-00507     Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                              Document      Page 15 of 23



already missing windows and holes in the plywood causing the inside of the

building to be exposed to the outside elements and animals. Another winter is

beginning, and Debtor’s continued failure to preserve the estate constitutes gross

mismanagement under § 1112(b)(4)(B).

      In regards to the specifics of § 1112(b)(4)(I), Debtor currently owes

outstanding property taxes in excess of $300,000. First Security noted that real

estate taxes continue to accrue at around $18,000 to $20,000 per month. Debtor

does not dispute that taxes have been unpaid since the commencement of this case.

Debtor has mentioned reasons as to why the taxes have not been paid and blames

fault on First Security. Debtor, however, still cannot establish any ability to meet

this obligation. Therefore, Debtor’s failure to meet tax obligations further

demonstrates cause for conversion under § 1112(b)(4)(I).

B. Conversion is in the Best Interest of Creditors and the Estate

      All parties agree that cause exists to either convert or dismiss this Chapter 11

case. This Court has determined there is “cause” to convert or dismiss this case

under 11 U.S.C. § 1112(b)(4). No creditor has resisted conversion. In fact, the

creditors taking positions on the issue have all come down very strongly on the

side of conversion. None of the creditors believe it is in their best interests to

dismiss the case. Debtor disagrees, arguing unsecured creditors would be harmed

by converting to Chapter 7.


                                           15

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 124 of 182
                                                                                         124
 Case 19-00507     Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                              Document      Page 16 of 23



       Under the Bankruptcy Code, the only criteria when considering between

dismissal or conversion of a chapter 11 case-–upon a finding of cause-–is whether

conversion or dismissal in the “best interest of creditors and the estate.” In re

Sandia Resorts, Inc., 562 B.R. 490, 495 (Bankr. D.N.M. 2016) (citing Lakefront

Investors LLC v. Clarkson, 484 B.R. 72, 82 (D. Md. 2012) (noting that “the

Bankruptcy Code does not identify factors ... to consider when determining the

remedy in the ‘best interests of creditors and the estate’). When considering the

best interests of the creditors, this Court will consider the practical impact of

conversion on all parties. See In re Sandia Resorts, Inc., 562 B.R. at 495.

      “The plain meaning of § 1112(b) allows the bankruptcy court to convert a

debtor's voluntary Chapter 11 case when it is in the best interest of creditors and

the estate, even if the debtor opposes conversion and favors dismissal.” Camden

Ordnance Mfg. Co. of Ark., Inc. v. U.S. Trustee (In re Camden Ordnance Mfg. Co.

of Ark., Inc.), 245 B.R. 794, 803 (E.D. Pa. 2000). One bankruptcy court noted:

      Once a debtor submits to the jurisdiction of the bankruptcy court and
      avails itself of bankruptcy protections, the debtor must comply with the
      Bankruptcy Code. One of those rules is § 1112(b), allowing a
      bankruptcy court to convert a voluntary Chapter 11 case, even if a
      debtor wants the case dismissed. [The Debtor] was not compelled to
      seek protection in bankruptcy and thus, following the statutory
      framework of the Bankruptcy Code is a fair and necessary requirement
      for a debtor seeking the benefits of bankruptcy.




                                           16

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 125 of 182
                                                                                        125
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                             Document      Page 17 of 23



In re Francis, No. BAP MB 18-012, 2019 WL 1265316, at *6 (citing In re Camden

Ordnance Mfg. Co. of Ark., Inc., 245 B.R. at 805).

      While the Bankruptcy Code does not define “best interests” for purposes of

the § 1112(b)(1) inquiry, courts often consider the following factors:

      (1) whether some creditors received preferential payments, and whether
      equality of distribution would be better served by conversion rather
      than dismissal, (2) whether there would be a loss of rights granted in
      the case if it were dismissed rather than converted, (3) whether the
      debtor would simply file a further case upon dismissal, (4) the ability
      of the trustee in a chapter 7 case to reach assets for the benefit of
      creditors, (5) in assessing the interest of the estate, whether conversion
      or dismissal of the estate would maximize the estate's value as an
      economic enterprise, (6) whether any remaining issues would be better
      resolved outside the bankruptcy forum, (7) whether the estate consists
      of a “single asset,” (8) whether the debtor had engaged in misconduct
      and whether creditors are in need of a chapter 7 case to protect their
      interests, (9) whether a plan has been confirmed and whether any
      property remains in the estate to be administered, and (10) whether the
      appointment of a trustee is desirable to supervise the estate and address
      possible environment and safety concerns.

In re Francis, No. BAP MB 18-012, 2019 WL 1265316, at *5 (B.A.P. 1st Cir. Mar.

14, 2019) (citing In re Andover Covered Bridge, LLC, 553 B.R. at 178 (quoting In

re Costa Bonita Beach Resort, Inc., 513 B.R. at 200-01).

      There are three additional factors to the best interest of creditors analysis

including:

            (11) The prospect of payment of any unpaid secured claims,
      chapter 11 administrative claims, priority claims and nonpriority
      unsecured claims in a converted chapter 7 case or after dismissal; (12)
      Whether conversion to chapter 7 would result in bankruptcy powers and
      procedures being used to benefit secured creditors without providing a
                                          17

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 126 of 182
                                                                                       126
 Case 19-00507    Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                             Document      Page 18 of 23



      material benefit to other creditors; and (13) Any other prejudice to
      parties in interest resulting from conversion or dismissal.

In re Sandia Resorts, Inc., 562 B.R. at 496.

      The Court will also consider preferences of parties in interest including the

US Trustee. Although, the US Trustee took no stance on whether conversion or

dismissal is preferred, parties in interest: CRBT and the IEDA expressed a strong

preference for conversion.

      When considering the best interests of all the parties, this Court concludes

converting this Chapter 11 case to Chapter 7 is in the best interest of the estate and

its creditors. Several factors listed above point toward conversion

including: “whether any remaining issues would be better resolved outside the

bankruptcy forum”; “the ability of the trustee in a chapter 7 case to reach assets

for the benefits of creditors”; “the prospect of payment of any unpaid secured

claims, chapter 11 administrative claims, priority claims and nonpriority unsecured

claims in a converted chapter 7 case”; “whether conversion to chapter 7 would

result in bankruptcy powers and procedures being used to benefit secured creditors

without providing a material benefit to other creditors”; and “any other prejudice to

parties in interest resulting from conversion or dismissal.”

      This Court also believes the analysis from In re Aurora Memory Care, LLC,

589 B.R. 631, 643 (Bankr. N.D. Ill. 2018), is particularly well-suited for this case.

In that case, many of the factors listed above appear neutral or inapplicable, and
                                          18

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 127 of 182
                                                                                         127
 Case 19-00507     Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11        Desc Main
                              Document      Page 19 of 23



the Court decided to use a general principle test. Id. The Court

concluded, “creditors are generally best served by the course of action that results

in the largest number of them being paid the largest amount of money in the

shortest amount of time.” Id. see also In re Rey, No. 04B22548, 2006 WL

2457435, at *9 (Bankr. N.D. Ill. Aug. 21, 2006). This consideration strongly

favors conversion.

      First Security pointed out that Debtor’s claims in state court against First

Security, First Security’s officers, and CRBT likely will not be resolved until at

least 2022. If the sale of the real estate does not occur under Chapter 7,

construction of the property would be delayed until the litigation is complete. Not

only is this a major delay for all parties, but it is also a detriment to the City of

Charles City. All parties agree this housing is important and needed by the City.

First Security believes there would be many buyers for the building if the case is

converted to Chapter 7. A § 363 sale and resuming construction would happen

much quicker than if the case is dismissed.

      Converting the case to Chapter 7 would mean the project would likely be

finished 2 years sooner than if the case is dismissed. If the foreclosure sale

proceeds, all other claims would need to be solved before judgement of the

foreclosure could be granted. Foreclosure sale would not be complete until after

the 1-year redemption period which would lead to a judgment entered in December


                                            19

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 128 of 182
                                                                                          128
 Case 19-00507     Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11       Desc Main
                             Document      Page 20 of 23



2020, a deed not issued to a buyer until 2021. Only then could construction

resume and thus the project would not be completed until, at best, June 2022. If

the case is converted to Chapter 7, a sale under 11 U.S.C. § 363 could happen more

quickly—and potentially have the project completed in 2020.

      First Security states it will “carve-out” from its collateral to allow funds for a

sale under 11 U.S.C. § 363. Debtor disputes the priority, validity, and extent of the

lien of First Security. Debtor asserts the bank’s plan does not provide any actual

funds to the trustee, and only a successful sale would provide such funds.

Furthermore, Debtor argues unsecured creditors would be unfairly disadvantaged

by a § 363 sale.

      Conversion will allow the trustee to sell claims in the bankruptcy. The

Court understands that there are other defendants in the litigation that have asserted

claims against First Security and CRBT; however, the building could still be sold

and completed. First Security is willing to help find a buyer. First Security

believes there are 5-10 people that would be interested in buying the property–

making it a prompt sale.

      Debtor also has its doubts of a compromise for a successful sale under 11

U.S.C. § 363. During the hearing, Debtor stated, the bank is being “overly

optimistic” by saying the project could be done in 6 months or less. Debtor

believes that a sale under 11 U.S.C. § 363 would be a battle, and that it would be


                                          20

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 129 of 182
                                                                                           129
 Case 19-00507     Doc 109    Filed 12/09/19 Entered 12/09/19 16:26:11      Desc Main
                              Document      Page 21 of 23



difficult to receive consent from lenders, guarantors, trustee, and mechanic lien

holders. Debtor does not believe they will be able to come to an agreement;

therefore, not resolving the timing issue that movants assert. Debtor believes the

sale will take away rights from others especially redemption rights. Furthermore,

Debtor argues converting to Chapter 7 would allow First Security and CRBT to get

away with past misconduct.

      The Court understands Debtor’s concerns and factors them into the analysis.

Yet, when weighing all the factors on the best interest of all the parties, this Court

finds conversion to Chapter 7 would be in the best interest of all parties. Creditors

likely will be paid money more quickly and there will likely be a decrease in costs

and fees likely making the value of the estate greater. The Court is not allowing

the banks to get away with misconduct. Debtor is still free to pursue its remedies

in this forum or in state court. The Court agrees with First Security’s argument

that this project needs to be sold as soon as possible and selling it under 11 U.S.C.

§ 363 is the best option for all parties in this case. The longer the property sits

empty, the more expenses accrue, and the longer the city is without the housing.

      Also, it should be noted that none of the secured or unsecured creditors have

supported a dismissal instead of conversion, nor has a creditor opposed conversion.

Creditors are often best at judging what is in their best interests, and when the




                                           21

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 130 of 182
                                                                                         130
 Case 19-00507       Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11       Desc Main
                               Document      Page 22 of 23



creditors agree, “the court should accommodate to their desire.” 7 L. King, et

al., eds., Collier on Bankruptcy ¶ 1112.04[6] at 1112–57 (15th ed. rev.2006).

       Many of Debtor’s arguments are based on speculation, and do not explain

why conversion would not be in the best interest of the creditors. The Court agrees

with First Security that the property is deteriorating and waiting to fix the project

until 2022 while expenses accrue would negatively impact the estate. The Court

agrees with movants that a sale in bankruptcy under 11 U.S.C. § 363 would be

more efficient for all parties. It is also likely the estate and its creditors will benefit

from having a Chapter 7 trustee evaluate the claims and sell them based on the best

interest of the estate and creditors. The Court agrees the property should be sold

under Chapter 7. Therefore, creditors' interests are better served by conversion

than by dismissal.

                                    CONCLUSION

       For all the reasons stated above, the Court concludes (1) that there is “cause”

to convert under § 1112(b), and (2) that conversion is in the best interests of

creditors and the estate. First Security’s motion joined by the IEDA and CRBT to

convert this case from Chapter 11 to Chapter 7 shall be granted.

       WHEREFORE, Debtor’s Motion to Dismiss is DENIED.




                                            22

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 131 of 182
                                                                                              131
 Case 19-00507   Doc 109   Filed 12/09/19 Entered 12/09/19 16:26:11   Desc Main
                           Document      Page 23 of 23



     WHEREFORE, First Security’s Motion to Convert this Chapter 11 Case to

a Chapter 7 Case is GRANTED.

     Dated and Entered:


  December 9, 2019

                              ______________________________________
                              THAD J. COLLINS
                              BANKRUPTCY JUDGE




                                      23

 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 132 of 182
                                                                                  132
 Case 19-00507    Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59    Desc Main
                            Document      Page 1 of 23



              IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                        )
                              ) Chapter 11
MCQUILLEN PLACE COMPANY, LLC, )
                              ) Bankruptcy No. 19-00507M
   Debtor.                    )

                        MEMORANDUM AND ORDER

      The Motion to Convert came on for telephonic hearings on November 14,

and 21, 2019. Days before the first hearing, Debtor filed a Motion to Dismiss the

Chapter 11 case. Don Molstad appeared for the Debtor, McQuillen Place

Company, LLC (“Debtor”). Charles Thomsen appeared as principal of the Debtor.

Larry Eide appeared for Creditor, First Security and Trust Company (“First

Security). Joseph Schmall appeared for interested party, CRBT and Trust

Company (“CRBT”). Brandon Gray appeared for the Iowa Economic

Development Authority (“IEDA”). Ashley Zubal appeared for the United States

Trustee (“US Trustee”). First Security originally filed the Motion to Dismiss or

Convert and now requests the Court to convert the case from Chapter 11 to

Chapter 7. The IEDA and CRBT join First Security in asking the Court to Convert

the case to Chapter 7. The US Trustee takes no stance as to the Motion to Dismiss

or the Motion to Convert. Monica Clark appeared for interested party, the City of

Charles City, and also takes no stance on the motions. This is a core proceeding

under 28 U.S.C. § 157(b)(2)(A).


  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 133 of 182
                                                                                    133
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59    Desc Main
                             Document      Page 2 of 23



                         STATEMENT OF THE CASE

      First Security, Iowa Economic Development Authority, and CRBT argue

there is continuing loss and diminution to the estate and an absence of a reasonable

likelihood of rehabilitation under 11 U.S.C. § 1112(b)(1). They also argue other

equitable considerations warrant conversion including an unreasonable delay

prejudicial to creditors under 11 U.S.C. § 1112(b)(3). They believe dismissing the

case would be detrimental to all parties involved. Debtor urges the Court to

dismiss the case to allow for a foreclosure sale. The US Trustee and City of

Charles City are neutral parties and do not have a preference as to conversion

versus dismissal. After carefully considering this case, the Court concludes it

should be converted from Chapter 11 to Chapter 7.

                 BACKGROUND AND FINDINGS OF FACT

      Debtor, McQuillen Place Company, LLC, filed a Chapter 11 petition on

April 25, 2019. The Debtor’s primary asset is real property in Floyd County, Iowa,

locally known as 123 N. Main Street, Charles City, Floyd County, Iowa. The

property is known as McQuillen Place Condominiums, or Condominium Unit A

and Condominium Unit B of McQuillen Place Condominiums (“Property”).

Charles Thomsen, Debtor’s principal, states the property is intended to be for

commercial and residential use. The owners of McQuillen Place Company, LLC

are Mr. Thomsen (60%) and James Gray (40%).


                                         2

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 134 of 182
                                                                                       134
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                             Document      Page 3 of 23



      When discussions on the project started in 2013-2014, Thomsen sought a

loan from First Security; however, the bank declined due to his inexperience with

the type of project. He then sought other financing through other lenders

throughout the United States and chose CRBT. CRBT learned that First Security

had an interest in the project succeeding, for various reasons including it being

beneficial for their city. CRBT asked First Security if it would participate in the

loan. First Security agreed to participate, and CRBT was the “lead bank”—

meaning it was the actual mortgage holder. CRBT made the loan, reported the

mortgage and made all the advances on the loan.

      First Security eventually grew concerned with the progress of the

construction and sought more control. CRBT agreed to assign the loan to First

Security. In July 2018, after First Security took over the loan, it held a mediation

with Debtor. They reached an agreement on a new payment plan for the first

mortgage.

      First Security is now the holder of a claim against Debtor which is secured

by a Construction Mortgage and a Promissory Note dated December 31, 2014.

First Security filed a proof of claim in this bankruptcy case for $4,030,746.28. The

promissory note is delinquent and accrues interest at 11.75 % per annum. The

Promissory Note and Mortgage had been filed at the Office of the Recorder in

Floyd County, Iowa, on January 5, 2015.


                                          3

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 135 of 182
                                                                                       135
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59    Desc Main
                             Document      Page 4 of 23



      In 2014, a groundbreaking was held for the building, but construction did

not start until 2015. Construction eventually came to a halt in July 2017 with the

project at 90 percent completion. First Security has noted many construction

delays before the stoppage. It will take around 90 more days to finish the project.

      Before bankruptcy, the mortgage payments fell behind, and First Security

filed a mortgage foreclosure action filed in the Iowa District Court for Floyd

County in March 2018. (Case No. EQCV031170). Several other parties were

joined as defendants to the mortgage foreclosure largely based on guarantees under

the Note. In the mortgage foreclosure action, Debtor has filed numerous

counterclaims. Many of these claims are against First Security and CRBT. The

property has not been touched since the April 2019 bankruptcy filing. First

Security has notified Debtor of the structural damage to the property and its

continued deterioration.

      On its Schedules, Debtor listed the Property as has a value of $500,000, and

the secured debt owed to primary creditor, First Security & Trust Company in

excess of $6.8 million. First Security and the US Trustee assert Debtor has no

equity in the property. The Property is listed as a duplex housing 33 units;

however, the Property remains under construction and remains unfinished and

unoccupied. The intent is to have the second and third floors of the property house

apartments with commercial real estate on the first floor.


                                          4

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 136 of 182
                                                                                      136
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                             Document      Page 5 of 23



      Debtor now argues the project was not completed for several different

reasons. Debtor blames IEDA’s refusal to provide tax credits it promised under

the Enterprise Zone Program. The tax credits had a gross value around $700,000.

Debtor had planned to sell the tax credits and believed they will yield net funds of

$560,000. Debtor also blames First Security for this loss. Meanwhile, First

Security argues Debtor did not correctly sign its contract with the IEDA and did

not finish the project in the required two-year time frame. Debtor’s administrative

appeal to the IEDA was unsuccessful. Debtor eventually sued the IEDA in Floyd

County, Iowa.

      According to the US Trustee and First Security, during the meeting of the

creditors in this case, Thomsen acknowledged the only way to have a successful

plan of reorganization would be to find a party to secure financing to complete

construction. Thomsen insisted a third-party financer was interested, and the

money would be secured in a two-week time frame. Months passed and Debtor

sought multiple extensions of the exclusivity period. However, the financing was

never secured.

      First Security points out that in June 2018, it had to advance payment of the

real estate taxes that had accrued a penalty of $236,446 in order to prevent a tax

sale. First Security claims the real estate taxes against the Property became

delinquent and were not paid prior to October 1, 2018. First Security remains


                                          5

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 137 of 182
                                                                                       137
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                             Document      Page 6 of 23



unpaid with penalties reaching over $300,000 accruing at the rate of 1.5% per

month.

      Debtor disagrees with First Security’s assertions about the tax bills. Debtor

claims they were never intended to be paid in full. Debtor notes it intended to be a

part of a tax increment financing transaction in which Debtor would pay a smaller

tax payment and then would be paid most of the funds back as a rebate. According

to Debtor, the rebate was intended to be used for financing the indebtedness from

the construction. Debtor claims it was prevented from completing the building

before the tax bills became due resulting in the Debtor being unable to use

projected rent income to satisfy the tax obligations. Debtor also blames First

Security’s refusal to accept a $900,000 offer from a guarantor of the building’s

debt as a reason the construction was unfinished and resulted in the delinquent tax

obligations. First Security denies any fault.

      Debtor also failed to fix the sidewalks in front of the property. The City of

Charles City had to replace the sidewalks and assess the cost against the real estate

of $48,475. Overall, Debtor has not paid any real estate taxes nor assessments

since March 2017. Debtor also has a negative history of insurance payments on

the project. First Security has had to advance installments on the insurance.

      Debtor currently has little or no capital to put into the project. According to

the First Security and the US Trustee, Debtor generates very little income through


                                          6

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 138 of 182
                                                                                        138
 Case 19-00507      Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59    Desc Main
                              Document      Page 7 of 23



a dry-cleaning business it intended to serve as an amenity for residents of the

Property. The income is a mere $4,000 a month or less. The affiliated business is

owned by Thomsen. First Security asserts Debtor has no equity in the Property

and Debtor has not offered it any adequate protection. It has also been pointed out

that payments on taxes and insurance are not being accurately reflected on the

MORs. Thomsen is apparently paying some of the costs in a personal capacity.

Based on the monthly operating reports, Debtor has no capital to pay taxes,

insurance, or attorney’s fees.

      On July 2, 2019, First Security filed a Motion for Relief from Stay, and on

July 9, 2019, Debtor filed an objection. The parties negotiated about a possible

plan filing and the Court deferred ruling on lifting the stay. On October 4, 2019,

Debtor filed a Chapter 11 plan and disclosure statement. First Security and the US

Trustee filed objections to the plan and disclosure statement. CRBT filed an

objection to the disclosure statement.

      On October 17, 2019, First Security filed a Motion to Dismiss or Convert to

Chapter 7. The US Trustee also filed a Motion to Convert Case to Chapter 7 on

October 25, 2019.

      First Security also now points out that Debtor listed a buyer in its disclosure

statement that does not exist. First Security has located a company with a similar

name, MPC2 Development, LLC. It turns out it was created in April 2019 by


                                          7

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 139 of 182
                                                                                        139
 Case 19-00507     Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                             Document      Page 8 of 23



Thomsen. Both banks and the US Trustee have expressed concerns about the LLC

for many reasons—including that it does not have a source of funds or ability to

purchase the property.

      On November 6, 2019, Debtor filed an adversary case, no. 19-09035 against

First Security seeking subordination of its claim or interest. That same day, Debtor

also filed an adversary case no. 19-09036 against First Security Directors: Jon

Richard Herbrechts-Meyer, Gene Hall, and Kurt Herbrechts-Meyer for tortious

interference with contract and other relief.

      The final hearing on the Motion to Convert or Dismiss was scheduled for

November 14, 2019 at the Webster County Courthouse in Fort Dodge, Iowa. On

November 12, 2019, Debtor filed a voluntary dismissal of the Chapter 11

bankruptcy. The parties elected to not have an in-court evidentiary hearing. A

telephonic hearing was held on November 14, 2019, where the parties elected to

assert their arguments. A second telephonic hearing on related matters was held a

week later.

                  CONCLUSIONS OF LAW AND ANALYSIS

      There is no argument that the case should stay in Chapter 11. All parties

either want to convert the case to Chapter 7 or dismiss the case. First Security,

CRBT, and the IEDA argue it is in the best interest of the creditors and all parties

to convert to Chapter 7 and dispose of the property by a sale under 11 U.S.C.


                                           8

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 140 of 182
                                                                                       140
 Case 19-00507     Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                              Document      Page 9 of 23



§ 363. Debtor disputes the priority, validity, and extent of the lien of First

Security. Debtor asserts that First Security does not propose any plan that would

allow funds for trustee to get the property to a sale in Chapter 7. Debtor argues

only a successful sale would provide such funds. Debtor also asserts unsecured

creditors would be unfairly disadvantaged by a § 363 sale. Furthermore, if the case

is converted, Debtor doubts any of the necessary compromises needed for a

successful sale can be reached.

      Conversion or dismissal of a Chapter 11 case is governed by 11. U.S.C.

§ 1112(b)(1).

      The Bankruptcy Code provides:

      [O]n request of a party in interest, and after notice and a hearing, the
      court shall convert a case under this chapter to a case under
      chapter 7 or dismiss a case under this chapter, whichever is in the best
      interests of creditors and the estate, for cause unless the court
      determines that the appointment under section 1104(a) of a trustee or
      an examiner is in the best interests of creditors and the estate.

      (2) The court may not convert a case under this chapter to a case
      under chapter 7 or dismiss a case under this chapter if the court finds
      and specifically identifies unusual circumstances establishing that
      converting or dismissing the case is not in the best interests of creditors
      and the estate, and the debtor or any other party in interest establishes
      that—

      (A) there is a reasonable likelihood that a plan will be confirmed
      within the timeframes established in sections 1121(e) and 1129(e) of
      this title, or if such sections do not apply, within a reasonable period of
      time; and

      (B) the grounds for converting or dismissing the case include an act
                                           9

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 141 of 182
                                                                                        141
 Case 19-00507     Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                             Document      Page 10 of 23



      or omission of the debtor other than under paragraph (4)(A)—

      (i) for which there exists a reasonable justification for the act or
      omission; and

      (ii) that will be cured within a reasonable period of time fixed by the
      court.

11 U.S.C. § 1112(b) (emphasis added). “Thus, if the Court finds ‘cause’ then the

burden shifts to the objecting party to show ‘unusual circumstances’ such that

conversion or dismissal is not in creditors’ best interest, along with other facts.” In

re Keener, Bankr. No. 14-1169, 2017 WL 5054313, at *4 (Bankr. N.D. Iowa Nov.

2, 2017).

      Debtor disputes only whether there is cause to convert and argues the beter

approach would be for the court to dismiss. If there is “cause” to convert the case,

then the Court must convert the case:

      Prior to the 2005 amendments to the Bankruptcy Code, most courts held
      that a bankruptcy court has broad discretion under § 1112(b) to either
      dismiss a case or convert it from Chapter 11 to Chapter 7. Following
      BAPCPA’s 2005 amendments to the Bankruptcy Code, section
      1112(b)(1) is no longer permissive, but instead mandates
      conversion or dismissal if the movant establishes exclusive cause,
      and no unusual circumstances establish that conversion or dismissal is
      not in the best interest of creditors.

Id. at *4 (internal quotation marks omitted) (emphasis added) (quoting In re Miell,

419 B.R. 357, 366 (Bankr. N.D. Iowa 2009). “Although conversion is mandatory

if courts find ‘cause,’ courts enjoy wide latitude in determining whether cause



                                          10

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 142 of 182
                                                                                          142
 Case 19-00507          Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                                   Document      Page 11 of 23



exists in a bankruptcy case.” Id. (internal quotation marks omitted) (collecting

cases).

A. Movant’s Burden of Establishing “Cause” for Conversion

      “The initial burden lies with the movants to establish a cause for conversion”

under § 1112(b)(1). Miell, 419 B.R. at 366. The Bankruptcy Code sets out a list

of “causes” to convert under § 1112(b)(4). “Negative cash flow alone can be

sufficient cause to dismiss or convert under § 1112(b).” In re Miell, 419 B.R. at

366 (citing Loop Corp. v. United States Trustee, 379 F.3d 511, 515–16 (8th Cir.

2004)).

      First Security has argued three grounds for “cause” under § 1112(b)(4)

including:

      (A)          Substantial or continuing loss to or diminution of the estate and the

                absence of a reasonable likelihood of rehabilitation;

      (B)          Gross mismanagement of affairs of debtor;

          (I)      Failure to timely pay taxes;

11 U.S.C. § 1112(b)(4).

          “The statutory list of ‘causes’ is not exhaustive. A court may consider other

factors and equitable considerations in making the decision on conversion.” In re

Keener, 2017 WL 5054313, at *4 (internal quotation marks omitted) (quoting In re

Keeley & Grabanski Land P'ship, 460 B.R. 520, 536 (Bankr. D.N.D. 2011)).


                                                  11

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 143 of 182
                                                                                            143
 Case 19-00507     Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                              Document      Page 12 of 23



   1. Substantial or Continuing Loss to or Diminution of the Estate and the
      Absence of a Reasonable Likelihood of Rehabilitation – Section
      1112(b)(4)(A)

   Section 1112(b)(4) calls for a “two-fold” inquiry into whether the estate has

decreased in its value and if there is a reasonable likelihood of rehabilitation. In re

v. Cos., 274 B.R. 721, 725–26 (Bankr. N.D. Ohio 2002). “If the moving parties

establish both of those elements, the exceptions to mandatory conversion in

§ 1112(b)(2) do not apply.” In re Keeley & Grabanski Land P'ship, 460 B.R. 520,

539 (Bankr. D.N.D. 2011). One element of the (b)(2) exception is that the cause

resulting in mandatory conversion is “other than under paragraph (4)(A).” Thus, if

movants can establish cause under § 1112(b)(4)(A), the only way Debtor can avoid

conversion is to show unusual circumstances showing the requested conversion is

not in the best interest of creditors or the estate. 11 U.S.C. § 1112(b)(1); See In re

Keeley & Grabanski Land P'ship, 460 B.R. 520 at 539. After thorough review, the

Court concludes movants have established both a substantial and continuing

diminution or loss to the estate and the absence of a reasonable likelihood of

rehabilitation.

      Debtor’s monthly operating reports show little to no income. What little

income Debtor receives comes from the dry-cleaning business that Debtor’s

principal owns. The US Trustee and First Security have both noted the income is a

mere $4,000 a month or less. Meanwhile, real estate taxes, insurance, attorney’s


                                          12

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 144 of 182
                                                                                          144
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                             Document      Page 13 of 23



fees, and bankruptcy fees continue to increase. Debtor has little to no income, and

liabilities are swiftly increasing. This demonstrates a “substantial and continuing

loss or diminution of the estate.” See In re ARS Analytical, LLC, 433 B.R. 848,

862 (Bankr.D.N.M.2010) (holding continuing loss and diminution shown where

projected future revenue zero and administrative expenses growing). Therefore,

movants have met their burden on that element.

      This Court also finds there is no reasonable likelihood of rehabilitation.

Debtor does not dispute the fact that it is behind on insurance payments and real

estate taxes. Debtor argues only that those problems can be resolved in state court

proceedings, and after a state court judgment. Debtor noted its plan to use rent

income from the property to pay for the taxes. The building, however, is

unfinished, and the taxes are substantially accruing. Debtor also stated, Charles

City was willing to negotiate to temporarily decrease the payments for the real

estate taxes. However, no agreement has been made. First Security has had to

advance several payments for insurance and taxes to prevent further detrimental

consequences. Charles City put in new sidewalks on the property resulting in

$48,475 being assessed against the property which also has no prospect of being

repaid.

      Many of Debtor’s arguments rely on favorable outcome of pending litigation

that’s expected to last for years. Debtor is also relying on the income expected


                                         13

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 145 of 182
                                                                                      145
 Case 19-00507     Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59     Desc Main
                             Document      Page 14 of 23



when the project is finished. The Court views Debtor’s arguments based on too

much speculation. See In re Original IFPC Shareholders, Inc., 317 B.R. 738, 742–

43 (Bankr.N.D.Ill. 2004) (noting in a traditional chapter 11 case whether the debtor

has a “reasonable likelihood of rehabilitation,” would not turn on the anticipated

future outcome of a single lawsuit). The Court, after carefully and thoroughly

reviewing this matter, concludes that movants have established a substantial and

continuing diminution or loss to the estate and the absence of a reasonable

likelihood of rehabilitation of Debtor. Therefore, the Court concludes movants

have established “cause” under § 1112(b)(4)(A), to convert this case.

   2. Gross Mismanagement of the Affairs of Debtor – Section 1112(b)(4)(B)
      and Failure to Timely Pay Taxes– Section 1112(b)(4)(I)

      Movants also have alleged “cause” to convert based on gross

mismanagement of the affairs of Debtor. 11 U.S.C. § 1112(b)(4)(B). To prove

this element, movants need to prove that Debtor engaged in gross mismanagement

of the estate after the case was filed. See In re Keeley & Grabanski Land P'ship,

460 B.R. at 541.

       Debtor’s inability to pay costs for taxes and insurance, the inability to pay

for attorney’s fees and other administrative costs and inability to supply any capital

to the project all prove gross mismanagement of the estate. Debtor is not only

unable to pay expenses but is also unable to complete the building’s construction.

This causes the property to further deteriorate and sustain damage. There are
                                          14

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 146 of 182
                                                                                         146
 Case 19-00507     Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                              Document      Page 15 of 23



already missing windows and holes in the plywood causing the inside of the

building to be exposed to the outside elements and animals. Another winter is

beginning, and Debtor’s continued failure to preserve the estate constitutes gross

mismanagement under § 1112(b)(4)(B).

      In regards to the specifics of § 1112(b)(4)(I), Debtor currently owes

outstanding property taxes in excess of $300,000. First Security noted that real

estate taxes continue to accrue at around $18,000 to $20,000 per month. Debtor

does not dispute that taxes have been unpaid since the commencement of this case.

Debtor has mentioned reasons as to why the taxes have not been paid and blames

fault on First Security. Debtor, however, still cannot establish any ability to meet

this obligation. Therefore, Debtor’s failure to meet tax obligations further

demonstrates cause for conversion under § 1112(b)(4)(I).

B. Conversion is in the Best Interest of Creditors and the Estate

      All parties agree that cause exists to either convert or dismiss this Chapter 11

case. This Court has determined there is “cause” to convert or dismiss this case

under 11 U.S.C. § 1112(b)(4). No creditor has resisted conversion. In fact, the

creditors taking positions on the issue have all come down very strongly on the

side of conversion. None of the creditors believe it is in their best interests to

dismiss the case. Debtor disagrees, arguing unsecured creditors would be harmed

by converting to Chapter 7.


                                           15

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 147 of 182
                                                                                         147
 Case 19-00507     Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                              Document      Page 16 of 23



       Under the Bankruptcy Code, the only criteria when considering between

dismissal or conversion of a chapter 11 case-–upon a finding of cause-–is whether

conversion or dismissal in the “best interest of creditors and the estate.” In re

Sandia Resorts, Inc., 562 B.R. 490, 495 (Bankr. D.N.M. 2016) (citing Lakefront

Investors LLC v. Clarkson, 484 B.R. 72, 82 (D. Md. 2012) (noting that “the

Bankruptcy Code does not identify factors ... to consider when determining the

remedy in the ‘best interests of creditors and the estate’). When considering the

best interests of the creditors, this Court will consider the practical impact of

conversion on all parties. See In re Sandia Resorts, Inc., 562 B.R. at 495.

      “The plain meaning of § 1112(b) allows the bankruptcy court to convert a

debtor's voluntary Chapter 11 case when it is in the best interest of creditors and

the estate, even if the debtor opposes conversion and favors dismissal.” Camden

Ordnance Mfg. Co. of Ark., Inc. v. U.S. Trustee (In re Camden Ordnance Mfg. Co.

of Ark., Inc.), 245 B.R. 794, 803 (E.D. Pa. 2000). One bankruptcy court noted:

      Once a debtor submits to the jurisdiction of the bankruptcy court and
      avails itself of bankruptcy protections, the debtor must comply with the
      Bankruptcy Code. One of those rules is § 1112(b), allowing a
      bankruptcy court to convert a voluntary Chapter 11 case, even if a
      debtor wants the case dismissed. [The Debtor] was not compelled to
      seek protection in bankruptcy and thus, following the statutory
      framework of the Bankruptcy Code is a fair and necessary requirement
      for a debtor seeking the benefits of bankruptcy.




                                           16

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 148 of 182
                                                                                        148
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                             Document      Page 17 of 23



In re Francis, No. BAP MB 18-012, 2019 WL 1265316, at *6 (citing In re Camden

Ordnance Mfg. Co. of Ark., Inc., 245 B.R. at 805).

      While the Bankruptcy Code does not define “best interests” for purposes of

the § 1112(b)(1) inquiry, courts often consider the following factors:

      (1) whether some creditors received preferential payments, and whether
      equality of distribution would be better served by conversion rather
      than dismissal, (2) whether there would be a loss of rights granted in
      the case if it were dismissed rather than converted, (3) whether the
      debtor would simply file a further case upon dismissal, (4) the ability
      of the trustee in a chapter 7 case to reach assets for the benefit of
      creditors, (5) in assessing the interest of the estate, whether conversion
      or dismissal of the estate would maximize the estate's value as an
      economic enterprise, (6) whether any remaining issues would be better
      resolved outside the bankruptcy forum, (7) whether the estate consists
      of a “single asset,” (8) whether the debtor had engaged in misconduct
      and whether creditors are in need of a chapter 7 case to protect their
      interests, (9) whether a plan has been confirmed and whether any
      property remains in the estate to be administered, and (10) whether the
      appointment of a trustee is desirable to supervise the estate and address
      possible environment and safety concerns.

In re Francis, No. BAP MB 18-012, 2019 WL 1265316, at *5 (B.A.P. 1st Cir. Mar.

14, 2019) (citing In re Andover Covered Bridge, LLC, 553 B.R. at 178 (quoting In

re Costa Bonita Beach Resort, Inc., 513 B.R. at 200-01).

      There are three additional factors to the best interest of creditors analysis

including:

            (11) The prospect of payment of any unpaid secured claims,
      chapter 11 administrative claims, priority claims and nonpriority
      unsecured claims in a converted chapter 7 case or after dismissal; (12)
      Whether conversion to chapter 7 would result in bankruptcy powers and
      procedures being used to benefit secured creditors without providing a
                                          17

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 149 of 182
                                                                                       149
 Case 19-00507    Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                             Document      Page 18 of 23



      material benefit to other creditors; and (13) Any other prejudice to
      parties in interest resulting from conversion or dismissal.

In re Sandia Resorts, Inc., 562 B.R. at 496.

      The Court will also consider preferences of parties in interest including the

US Trustee. Although, the US Trustee took no stance on whether conversion or

dismissal is preferred, parties in interest: CRBT and the IEDA expressed a strong

preference for conversion.

      When considering the best interests of all the parties, this Court concludes

converting this Chapter 11 case to Chapter 7 is in the best interest of the estate and

its creditors. Several factors listed above point toward conversion

including: “whether any remaining issues would be better resolved outside the

bankruptcy forum”; “the ability of the trustee in a chapter 7 case to reach assets

for the benefits of creditors”; “the prospect of payment of any unpaid secured

claims, chapter 11 administrative claims, priority claims and nonpriority unsecured

claims in a converted chapter 7 case”; “whether conversion to chapter 7 would

result in bankruptcy powers and procedures being used to benefit secured creditors

without providing a material benefit to other creditors”; and “any other prejudice to

parties in interest resulting from conversion or dismissal.”

      This Court also believes the analysis from In re Aurora Memory Care, LLC,

589 B.R. 631, 643 (Bankr. N.D. Ill. 2018), is particularly well-suited for this case.

In that case, many of the factors listed above appear neutral or inapplicable, and
                                          18

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 150 of 182
                                                                                         150
 Case 19-00507     Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59        Desc Main
                              Document      Page 19 of 23



the Court decided to use a general principle test. Id. The Court

concluded, “creditors are generally best served by the course of action that results

in the largest number of them being paid the largest amount of money in the

shortest amount of time.” Id. see also In re Rey, No. 04B22548, 2006 WL

2457435, at *9 (Bankr. N.D. Ill. Aug. 21, 2006). This consideration strongly

favors conversion.

      First Security pointed out that Debtor’s claims in state court against First

Security, First Security’s officers, and CRBT likely will not be resolved until at

least 2022. If the sale of the real estate does not occur under Chapter 7,

construction of the property would be delayed until the litigation is complete. Not

only is this a major delay for all parties, but it is also a detriment to the City of

Charles City. All parties agree this housing is important and needed by the City.

First Security believes there would be many buyers for the building if the case is

converted to Chapter 7. A § 363 sale and resuming construction would happen

much quicker than if the case is dismissed.

      Converting the case to Chapter 7 would mean the project would likely be

finished 2 years sooner than if the case is dismissed. If the foreclosure sale

proceeds, all other claims would need to be solved before judgement of the

foreclosure could be granted. Foreclosure sale would not be complete until after

the 1-year redemption period which would lead to a judgment entered in December


                                            19

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 151 of 182
                                                                                          151
 Case 19-00507     Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59       Desc Main
                             Document      Page 20 of 23



2020, a deed not issued to a buyer until 2021. Only then could construction

resume and thus the project would not be completed until, at best, June 2022. If

the case is converted to Chapter 7, a sale under 11 U.S.C. § 363 could happen more

quickly—and potentially have the project completed in 2020.

      First Security states it will “carve-out” from its collateral to allow funds for a

sale under 11 U.S.C. § 363. Debtor disputes the priority, validity, and extent of the

lien of First Security. Debtor asserts the bank’s plan does not provide any actual

funds to the trustee, and only a successful sale would provide such funds.

Furthermore, Debtor argues unsecured creditors would be unfairly disadvantaged

by a § 363 sale.

      Conversion will allow the trustee to sell claims in the bankruptcy. The

Court understands that there are other defendants in the litigation that have asserted

claims against First Security and CRBT; however, the building could still be sold

and completed. First Security is willing to help find a buyer. First Security

believes there are 5-10 people that would be interested in buying the property–

making it a prompt sale.

      Debtor also has its doubts of a compromise for a successful sale under 11

U.S.C. § 363. During the hearing, Debtor stated, the bank is being “overly

optimistic” by saying the project could be done in 6 months or less. Debtor

believes that a sale under 11 U.S.C. § 363 would be a battle, and that it would be


                                          20

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 152 of 182
                                                                                           152
 Case 19-00507     Doc 110    Filed 12/09/19 Entered 12/09/19 16:34:59      Desc Main
                              Document      Page 21 of 23



difficult to receive consent from lenders, guarantors, trustee, and mechanic lien

holders. Debtor does not believe they will be able to come to an agreement;

therefore, not resolving the timing issue that movants assert. Debtor believes the

sale will take away rights from others especially redemption rights. Furthermore,

Debtor argues converting to Chapter 7 would allow First Security and CRBT to get

away with past misconduct.

      The Court understands Debtor’s concerns and factors them into the analysis.

Yet, when weighing all the factors on the best interest of all the parties, this Court

finds conversion to Chapter 7 would be in the best interest of all parties. Creditors

likely will be paid money more quickly and there will likely be a decrease in costs

and fees likely making the value of the estate greater. The Court is not allowing

the banks to get away with misconduct. Debtor is still free to pursue its remedies

in this forum or in state court. The Court agrees with First Security’s argument

that this project needs to be sold as soon as possible and selling it under 11 U.S.C.

§ 363 is the best option for all parties in this case. The longer the property sits

empty, the more expenses accrue, and the longer the city is without the housing.

      Also, it should be noted that none of the secured or unsecured creditors have

supported a dismissal instead of conversion, nor has a creditor opposed conversion.

Creditors are often best at judging what is in their best interests, and when the




                                           21

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 153 of 182
                                                                                         153
 Case 19-00507       Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59       Desc Main
                               Document      Page 22 of 23



creditors agree, “the court should accommodate to their desire.” 7 L. King, et

al., eds., Collier on Bankruptcy ¶ 1112.04[6] at 1112–57 (15th ed. rev.2006).

       Many of Debtor’s arguments are based on speculation, and do not explain

why conversion would not be in the best interest of the creditors. The Court agrees

with First Security that the property is deteriorating and waiting to fix the project

until 2022 while expenses accrue would negatively impact the estate. The Court

agrees with movants that a sale in bankruptcy under 11 U.S.C. § 363 would be

more efficient for all parties. It is also likely the estate and its creditors will benefit

from having a Chapter 7 trustee evaluate the claims and sell them based on the best

interest of the estate and creditors. The Court agrees the property should be sold

under Chapter 7. Therefore, creditors' interests are better served by conversion

than by dismissal.

                                    CONCLUSION

       For all the reasons stated above, the Court concludes (1) that there is “cause”

to convert under § 1112(b), and (2) that conversion is in the best interests of

creditors and the estate. First Security’s motion joined by the IEDA and CRBT to

convert this case from Chapter 11 to Chapter 7 shall be granted.

       WHEREFORE, Debtor’s Motion to Dismiss is DENIED.




                                            22

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 154 of 182
                                                                                              154
 Case 19-00507   Doc 110   Filed 12/09/19 Entered 12/09/19 16:34:59   Desc Main
                           Document      Page 23 of 23



     WHEREFORE, First Security’s Motion to Convert this Chapter 11 Case to

a Chapter 7 Case is GRANTED.

     Dated and Entered:


  December 9, 2019

                              ______________________________________
                              THAD J. COLLINS
                              BANKRUPTCY JUDGE




                                      23

 Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 155 of 182
                                                                                  155
      Case 19-00507         Doc 111       Filed 12/09/19 Entered 12/09/19 16:39:55                  Desc Trustee
                                            Appointment Page 1 of 1
                UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF IOWA

                                                 320 Sixth Street Rm 126
                                                  Sioux City, IA 51101

In Re a Petition for Relief under chapter 7 of Title 11, U.S. Code, filed by or against the below−named Debtor(s) on :

     DEBTOR : McQuillen Place Company, LLC
              1110 North Grand Ave., Suite 300
              Charles City, IA 50616


                                                                          CASE NO. 19−00507

                                                                            APPOINTMENT OF INTERIM TRUSTEE
                                                                             AND APPROVAL OF STANDING BOND

NOTICE IS HEREBY GIVEN THAT:

1. The following interim trustee is hereby appointed, and the trustee's standing bond is fixed under the general blanket
bond heretofore approved.

                                     Charles L. Smith
                                     25 Main Place, Ste 200
                                     P.O. Box 248
                                     Council Bluffs, IA 51502−0248


2. If the trustee rejects this appointment, the court and U.S. Trustee's office must be notified within 7 days of receipt of
this appointment. Otherwise, the trustee will be deemed to have accepted the appointment.

3. The undersigned deputy clerk certifies that on this date a copy of this notice was served on the above−named
trustee, debtor(s), attorney for debtor(s), and U.S. Trustee.



                                                                          JAMES L. SNYDER
                                                                          U. S. TRUSTEE Region 12
Dated: December 9, 2019 tsta

REJECTION

I, Charles L. Smith, hereby reject appointment as Trustee.

Dated: This ______ day of __________________, 20 ____.

                                                        ________________________________________
                                                        Charles L. Smith




         Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 156 of 182
                                                                                                                         156
           Case 19-00507                    Doc 112 Filed 12/09/19 Entered 12/09/19 16:43:46                                               Desc Ch 7
                                                 First Mtg Corp No POC Page 1 of 1
Information to identify the case:
Debtor
                  McQuillen Place Company, LLC                                                     EIN:   46−3987825
                  Name

United States Bankruptcy Court          Northern District of Iowa                                  Date case filed in chapter:        11       4/25/19
                                                                                                   Date case converted to chapter:
Case number:           19−00507                                                                                                        7      12/9/19

Official Form B309C (For Corporations or Partnerships)


Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                   12/17


For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered. This notice has
important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors and deadlines.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can
be required to pay actual and punitive damages and attorney's fees. To protect your rights, consult an attorney. All documents filed in the case may be
inspected at the bankruptcy clerk's office at the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

NOTICE IS GIVEN that during the course of administration, the Chapter 7 trustee may sell, abandon, or otherwise dispose of property, including the
compromise or settlement of controversies, by filing a report of such intended action with the Clerk, with a copy served upon the U.S. Trustee, debtor(s),
debtor(s) counsel, and those creditors and equity security holders who have requested notice pursuant to Rule 2002 of the Bankruptcy Rules. Any party
requesting a notice pursuant to Rule 2002 must file a request with the Clerk of the Bankruptcy Court specifically referring to Rule 2002 and shall serve a
copy of that request for notice upon debtor(s) counsel, trustee, and U.S. Trustee, at the addresses set forth in this notice. Any party objecting to such
action by the trustee shall file such objection with the Clerk of Bankruptcy Court, serving a copy on the moving party, trustee, U.S. Trustee, debtor(s) and
debtor(s) counsel within 21 days after the filing of such report. Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                           McQuillen Place Company, LLC

2. All other names used in the aka Classic Cleaners, aka Classic Cleaners of Charles City
   last 8 years
3. Address                                      1110 North Grand Ave., Suite 300
                                                Charles City, IA 50616

4. Debtor's attorney                            Charles McQuillen Thomson                                             Phone: 847−456−1911
                                                Law Office of Charles M. Thomson                                      Email: cthomson@doall.com
     Name and address                           1110 North Grand Ave., Suite 300
                                                Charles City, IA 50616

5. Bankruptcy trustee                           Charles L. Smith                                                      Phone: 712−325−9000
                                                25 Main Place, Ste 200                                                Email: trustee@telpnerlaw.com
     Name and address                           P.O. Box 248
                                                Council Bluffs, IA 51502−0248

6. Bankruptcy clerk's office                    320 Sixth Street Rm 126                                               Hours open:
                                                Sioux City, IA 51101                                                  Monday−Friday, 8:00 am to 4:30 pm CT
     Documents in this case may be
     filed at this address. You may
     inspect all records filed in this case                                                                           Phone: (712) 233−3939
     at this office or online at                                                                                      www.ianb.uscourts.gov
     www.pacer.gov.
                                                                                                                      Date: 12/9/19

7. Meeting of creditors                         January 27, 2020 at 08:30 AM                                          Location:
     The debtor's representative must
     attend the meeting to be                   The meeting may be continued or adjourned to a later date. If         2nd Floor Court Room, US Post Office,
     questioned under oath. Creditors           so, the date will be on the court docket.                             Mason City, IA 50401
     may attend, but are not required to
     do so.

8. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If it
                                                later appears that assets are available to pay creditors, the clerk will send you another notice telling you that
     Please do not file a proof of              you may file a proof of claim and stating the deadline.
     claim unless you receive a notice
     to do so.

9. Creditors with a foreign                     If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                      extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                any questions about your rights in this case.



     Appointment of Trustee                     The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve under
                                                general blanket bond.
Official Form B309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                         page 1




             Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 157 of 182
                                                                                                                                                                      157
 Case 19-00507       Doc 113     Filed 12/11/19 Entered 12/11/19 14:38:03         Desc Main
                                  Document     Page 1 of 4




IA-21
(Revised 06/98)
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE                                         )    CHAPTER 7
                                              )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,                 )
                                              )    APPLICATION FOR APPROVAL OF
         Debtor.                              )    EMPLOYMENT OF A PROFESSIONAL
                                              )    (ATTORNEY) ON BEHALF OF THE
                                              )    ESTATE
                                              )

        1.     Applicant is the Trustee in this case.

      2.      Applicant believes that the employment of a professional is necessary to
represent or assist Trustee in carrying out the Trustee's duties as follows:

        To render the Trustee legal advice with respect to the investigation of the
        actions of the Debtor; the recovery, collection and sale of assets of the
        estate, and the filing of possible objections to claims, if applicable, and such
        other services as may be necessary in order for the Trustee to carry out his
        duties herein.

      3.     Telpner Peterson Law Firm, LLP, 25 Main Place, Suite 200, Council Bluffs, IA
51503, Telephone: (712) 325-9000 is qualified by reason of practice and experience to
render such representation or assistance to the estate as outlined above.

        4.     The compensation will be as follows:

        The normal hourly rate charged for services performed by attorneys and
        legal assistants; plus reimbursement of out-of-pocket expenses, all to be
        submitted to the Court prior to approval of the Court before payment.

      5.     The applicant has disclosed to the undersigned that they have the following
connections with the Debtor, creditors, the United States Trustee for Region 12 or any
employee of the United States Trustee, or any other parties-in-interest:

        Charles L. Smith, the Trustee in this matter is the managing partner of
        Telpner Peterson Law Firm, LLP.


        Nicole Hughes is a partner at Telpner Peterson Law Firm, LLP.

                                             (1)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 158 of 182
                                                                                              158
 Case 19-00507     Doc 113    Filed 12/11/19 Entered 12/11/19 14:38:03       Desc Main
                               Document     Page 2 of 4




      WHEREFORE, applicant prays that the Court approve such employment by the
Trustee.


                                          /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com



                             RULE 2014(a) VERIFICATION

      I, Charles L. Smith, of Telpner Peterson Law Firm, LLP, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according

to the best of my knowledge and belief.


      Dated: 12/10/19                     /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com




                                           (2)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 159 of 182
                                                                                            159
 Case 19-00507      Doc 113      Filed 12/11/19 Entered 12/11/19 14:38:03    Desc Main
                                  Document     Page 3 of 4




                                RULE 2014(a) VERIFICATION

       I, Nicole Hughes, of Telpner Peterson Law Firm, LLP, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according

to the best of my knowledge and belief.


                                          /s/ Nicole Hughes
                                          Nicole Hughes AT0002263
                                          TELPNER PETERSON LAW FIRM, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-Mail: nhughes@telpnerlaw.com



                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the

professional employment applied for by the trustee be approved for the purpose

indicated in the application.

       Dated:    12/11/19                        United States Trustee, Region 12

                                                     /s/ Janet G. Reasoner
                                                 By:__                     __________




                                           (3)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 160 of 182
                                                                                            160
 Case 19-00507     Doc 113     Filed 12/11/19 Entered 12/11/19 14:38:03   Desc Main
                                Document     Page 4 of 4




                                         ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and

pursuant to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject

to the limitations provided for by Title 11, United States Code, §328.

Dated this ______________ day of _________________________, 2019.


                                   ____________________________________
                                   UNITED STATES BANKRUPTCY JUDGE




                                           (4)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 161 of 182
                                                                                      161
 Case 19-00507       Doc 114     Filed 12/11/19 Entered 12/11/19 14:39:45         Desc Main
                                  Document     Page 1 of 4




IA-21
(Revised 06/98)
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE                                         )    CHAPTER 7
                                              )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,                 )
                                              )    APPLICATION FOR APPROVAL OF
         Debtor.                              )    EMPLOYMENT OF A PROFESSIONAL
                                              )    (ATTORNEY) ON BEHALF OF THE
                                              )    ESTATE
                                              )

        1.     Applicant is the Trustee in this case.

      2.      Applicant believes that the employment of a professional is necessary to
represent or assist Trustee in carrying out the Trustee's duties as follows:

        To render the Trustee legal advice with respect to the investigation of the
        actions of the Debtor; the recovery, collection and sale of assets of the
        estate, and the filing of possible objections to claims, if applicable, and such
        other services as may be necessary in order for the Trustee to carry out his
        duties herein.

      3.     Telpner Peterson Law Firm, LLP, 25 Main Place, Suite 200, Council Bluffs, IA
51503, Telephone: (712) 325-9000 is qualified by reason of practice and experience to
render such representation or assistance to the estate as outlined above.

        4.     The compensation will be as follows:

        The normal hourly rate charged for services performed by attorneys and
        legal assistants; plus reimbursement of out-of-pocket expenses, all to be
        submitted to the Court prior to approval of the Court before payment.

      5.     The applicant has disclosed to the undersigned that they have the following
connections with the Debtor, creditors, the United States Trustee for Region 12 or any
employee of the United States Trustee, or any other parties-in-interest:

        Charles L. Smith, the Trustee in this matter is the managing partner of
        Telpner Peterson Law Firm, LLP.


        Nicole Hughes is a partner at Telpner Peterson Law Firm, LLP.

                                             (1)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 162 of 182
                                                                                              162
 Case 19-00507     Doc 114    Filed 12/11/19 Entered 12/11/19 14:39:45       Desc Main
                               Document     Page 2 of 4




      WHEREFORE, applicant prays that the Court approve such employment by the
Trustee.


                                          /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com



                             RULE 2014(a) VERIFICATION

      I, Charles L. Smith, of Telpner Peterson Law Firm, LLP, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according

to the best of my knowledge and belief.


      Dated: 12/10/19                     /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com




                                           (2)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 163 of 182
                                                                                            163
 Case 19-00507      Doc 114      Filed 12/11/19 Entered 12/11/19 14:39:45    Desc Main
                                  Document     Page 3 of 4




                                RULE 2014(a) VERIFICATION

       I, Nicole Hughes, of Telpner Peterson Law Firm, LLP, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according

to the best of my knowledge and belief.


                                          /s/ Nicole Hughes
                                          Nicole Hughes AT0002263
                                          TELPNER PETERSON LAW FIRM, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-Mail: nhughes@telpnerlaw.com



                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the

professional employment applied for by the trustee be approved for the purpose

indicated in the application.

       Dated:    12/11/19                        United States Trustee, Region 12

                                                     /s/ Janet G. Reasoner
                                                 By:__                     __________




                                           (3)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 164 of 182
                                                                                            164
 Case 19-00507     Doc 114     Filed 12/11/19 Entered 12/11/19 14:39:45   Desc Main
                                Document     Page 4 of 4




                                         ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and

pursuant to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject

to the limitations provided for by Title 11, United States Code, §328.

Dated this ______________ day of _________________________, 2019.


                                   ____________________________________
                                   UNITED STATES BANKRUPTCY JUDGE




                                           (4)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 165 of 182
                                                                                      165
 Case 19-00507       Doc 115     Filed 12/11/19 Entered 12/11/19 16:04:00         Desc Main
                                  Document     Page 1 of 4




IA-21
(Revised 06/98)
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

IN RE                                         )    CHAPTER 7
                                              )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,                 )
                                              )    APPLICATION FOR APPROVAL OF
         Debtor.                              )    EMPLOYMENT OF A PROFESSIONAL
                                              )    (ATTORNEY) ON BEHALF OF THE
                                              )    ESTATE
                                              )

        1.     Applicant is the Trustee in this case.

      2.      Applicant believes that the employment of a professional is necessary to
represent or assist Trustee in carrying out the Trustee's duties as follows:

        To render the Trustee legal advice with respect to the investigation of the
        actions of the Debtor; the recovery, collection and sale of assets of the
        estate, and the filing of possible objections to claims, if applicable, and such
        other services as may be necessary in order for the Trustee to carry out his
        duties herein.

      3.     Telpner Peterson Law Firm, LLP, 25 Main Place, Suite 200, Council Bluffs, IA
51503, Telephone: (712) 325-9000 is qualified by reason of practice and experience to
render such representation or assistance to the estate as outlined above.

        4.     The compensation will be as follows:

        The normal hourly rate charged for services performed by attorneys and
        legal assistants; plus reimbursement of out-of-pocket expenses, all to be
        submitted to the Court prior to approval of the Court before payment.

      5.     The applicant has disclosed to the undersigned that they have the following
connections with the Debtor, creditors, the United States Trustee for Region 12 or any
employee of the United States Trustee, or any other parties-in-interest:

        Charles L. Smith, the Trustee in this matter is the managing partner of
        Telpner Peterson Law Firm, LLP.


        Nicole Hughes is a partner at Telpner Peterson Law Firm, LLP.

                                             (1)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 166 of 182
                                                                                              166
 Case 19-00507     Doc 115    Filed 12/11/19 Entered 12/11/19 16:04:00       Desc Main
                               Document     Page 2 of 4




      WHEREFORE, applicant prays that the Court approve such employment by the
Trustee.


                                          /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com



                             RULE 2014(a) VERIFICATION

      I, Charles L. Smith, of Telpner Peterson Law Firm, LLP, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according

to the best of my knowledge and belief.


      Dated: 12/10/19                     /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com




                                           (2)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 167 of 182
                                                                                            167
 Case 19-00507      Doc 115      Filed 12/11/19 Entered 12/11/19 16:04:00    Desc Main
                                  Document     Page 3 of 4




                                RULE 2014(a) VERIFICATION

       I, Nicole Hughes, of Telpner Peterson Law Firm, LLP, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according

to the best of my knowledge and belief.


                                          /s/ Nicole Hughes
                                          Nicole Hughes AT0002263
                                          TELPNER PETERSON LAW FIRM, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-Mail: nhughes@telpnerlaw.com



                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the

professional employment applied for by the trustee be approved for the purpose

indicated in the application.

       Dated:    12/11/19                        United States Trustee, Region 12

                                                     /s/ Janet G. Reasoner
                                                 By:__                     __________




                                           (3)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 168 of 182
                                                                                            168
 Case 19-00507     Doc 115     Filed 12/11/19 Entered 12/11/19 16:04:00   Desc Main
                                Document     Page 4 of 4




                                         ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and

pursuant to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject

to the limitations provided for by Title 11, United States Code, §328.

Dated
Dated this
       and______________
           Entered:      day of _________________________, 2019.

December 11, 2019
                                   ____________________________________
                                   UNITED STATES BANKRUPTCY JUDGE




                                           (4)



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 169 of 182
                                                                                      169
 Case 19-00507        Doc 120     Filed 12/24/19 Entered 12/24/19 21:09:24              Desc Main
                                  Document      Page 1 of 10



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF IOWA


In re                                                 )
                                                      )
MCQUILLEN PLACE COMPANY, LLC, an                      )              Case No. 19-00507
Iowa limited liability company,                       )              Chapter 7
                                                      )
                Debtor.                               )              Hon. Thad J. Collins
                                                      )
                                                      )

             MOTION OF EQUITY SECURITY HOLDERS TO AMEND JUDGMENT

        NOW COME Charles M. Thomson and James Gray (the “Equity Security Holders”),

through their counsel, and as and for their “Motion of Equity Security Holders to Amend

Judgment” (this “Motion”) respectfully state as follows:

        1.      On December 9, 2019, following motions from First Security Bank & Trust

Company (“First Security Bank”) and the United States Trustee (“Trustee”), the filing of a variety

of pleadings, and two telephonic hearings, this Court issued a “Memorandum and Order” (the

“Order”) converting this case to a case under Chapter 7 of Title 11 of the United States Code.

        2.      The Order, apparently relying on a variety of statements made by counsel in their

pleadings, contains what the Equity Security Holders believe to be material misstatements of fact

which, if left unchallenged, may (a) materially prejudice the Equity Security Holders in future

litigation or proceedings, and/or (b) cause unnecessary confusion to parties in interest (including,

but not limited to, the Equity Security Holders) in future litigation or proceedings.

        3.      Both Federal Rule of Bankruptcy Procedure 9023 and 9024 permit this Court to

amend the Order as requested in this Motion.




                                                 1

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 170 of 182
                                                                                                       170
 Case 19-00507       Doc 120     Filed 12/24/19 Entered 12/24/19 21:09:24              Desc Main
                                 Document      Page 2 of 10



       4.     The specific points (set forth in the sequence in which they arise in the Order) the

Equity Security Holders request this Court to address include the following:

       a.     The last name of the principal of the Debtor should be spelled “Thomson” rather
              than the “Thomsen” spelling used throughout the Order. (Order at 1, first paragraph,
              line 4, et seq. See Affidavit of Charles Thomson [the “Thomson Affidavit,”
              attached as Exhibit A], at paragraph 1).

       b.     The reason stated by First Security for initially not being interested in the
              McQuillen financing was First Security’s lack of experience in administering
              financings involving significant state economic development assistance, rather than
              Thomson’s experience. (Order at 3, first paragraph, lines 2 and 3. See Thomson
              Affidavit at paragraph 2).

       c.     As a result of the mediation referenced in the second sentence of the second
              paragraph on page 3 of the Order, First Security offered to sell its loan under certain
              circumstances. First Security and the Debtor did not “reach… an agreement on a
              new payment plan for the first mortgage.” (See Thomson Affidavit at paragraph
              3).

       d.     The last sentence of the second paragraph on page 4 of the Order reads, “First
              Security has notified Debtor of the structural damage to the property and its
              continued deterioration.” Similarly, on page 14 of the Order, beginning with the
              third sentence, the Order reads, “This causes the property to further deteriorate and
              sustain damage. There are already missing windows and holes in the plywood
              causing the inside of the building to be exposed to the outside elements and animals.
              Another winter is beginning, and Debtor’s continued failure to preserve the estate
              constitutes gross mismanagement under § 1112(b)(4)(B).”

              These statements, apparently based on statements in pleadings by counsel for First
              Security, are not factually correct. As stated in the Thomson Affidavit (paragraphs
              4 through 8) and the Affidavit of Ryan Boehmer (attached hereto as Exhibit B, the
              “Boehmer Affidavit”), the following facts reflect the condition of the property:

              i.      There is no open window, boarded-up window or other penetration allowing
                      the interior of any of the apartments to be exposed to precipitation or the
                      elements.

              ii.     The apartment section of the building is water-tight, regularly inspected,
                      and heated during the winter months.

              iii.    Regular inspection of the apartment section of the building (including a
                      thorough inspection by a pest-management professional) have revealed zero
                      activity by rodents, vermin, insects or similar creatures. Consequently, no



                                                2

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 171 of 182
                                                                                                        171
Case 19-00507     Doc 120    Filed 12/24/19 Entered 12/24/19 21:09:24             Desc Main
                             Document      Page 3 of 10



                  damage whatsoever from such creatures has been observed or credibly
                  alleged.

          iv.     There has never been a credible allegation of any structural damage to the
                  building from exposure to the elements or otherwise.

          v.      When construction ceased, some of the roof penetrations had not been
                  finished. The state of these penetrations permitted a small amount of water
                  to enter the apartment area of the property, which in turn caused some
                  cosmetic damage. Although not necessary to protect the structure of the
                  property, Debtor’s management had the penetrations sealed anyway, largely
                  to prevent the cosmetic damage from becoming an issue in the ongoing
                  litigation.

          vii.    The “broken window” referenced by First Security is actually a missing
                  plastic panel in a skylight over an open-air arcade. The missing panel is
                  barely visible from ground level outside the perimeter of the building. Apart
                  from use of a drone or similar device, the missing panel can only be readily
                  viewed from across the Cedar River. Since the skylight in question is over
                  an open-air arcade, all the panels in the skylight could be removed without
                  imperiling the structural integrity of the property. The entire area beneath
                  the skylight is conditioned as an exterior space, able to withstand the
                  extremes of Iowa’s climate.

          viii.   The missing skylight panel had been blown loose once before in a
                  thunderstorm. It was subsequently recovered and put back into place. The
                  second time it was blown loose, it went missing. The cost of replacement
                  is estimated at under $100. Since (x) the missing panel is strictly a cosmetic
                  issue, and a largely minor one at that, and (y) an inspection of the metal
                  surrounding that panel should be conducted by a qualified professional prior
                  to replacement of the panel to determine why that panel, of all the panels in
                  the skylight, has had issues, Debtor’s management had not made
                  replacement of the panel a priority.

          ix.     The building is locked, and electronic surveillance security is in place. To
                  protect the asset, Debtor’s management restricted the number and frequency
                  of visitors to the site; personnel from the Debtor accompanied virtually all
                  visitors to the site since construction ceased in 2017. No one from Debtor’s
                  management is aware of Mr. Larry Eide (First Security’s counsel) ever
                  being inside the building. The Equity Security Holders accordingly
                  challenge whether any statement by Mr. Eide on the condition of the interior
                  of the building could have been made from personal knowledge.

    e.    In describing the 341 meeting in this case, the second sentence of the second
          paragraph on page 5 of the Order states, “Thomsen [sic] insisted a third-party
          financer was interested, and the money would be secured in a two-week time


                                            3

Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 172 of 182
                                                                                                   172
 Case 19-00507      Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24             Desc Main
                                 Document      Page 4 of 10



              frame.” As set forth in the Thomson Affidavit at paragraph 9, this statement,
              apparently based on the recollection of counsel for the U.S. Trustee, is not factually
              correct. Thomson stated that he hoped to have confirmation of the financing within
              the two-week period, not that funds would be available.

       f.     The third sentence of the second paragraph on page 5 of the Order states, “Months
              passed and Debtor sought multiple extensions of the exclusivity period.” This is
              not correct. The Debtor sought (and was granted) just one extension of the
              exclusivity period.

       g.     The third and fourth sentences of the second full paragraph on page 6 of the Order
              state, “Debtor also has a negative history of insurance payments on the project.
              First Security has had to advance installments on the insurance.” The Equity
              Security Holders respectfully assert that these sentences do not reflect two facts
              which have been placed before the Court:

              i.      During the pendency of the Chapter 11 case, the Debtor always paid the
                      insurance premiums prior to any cancellation of the Debtor’s coverage; and

              ii.     As a consequence, any payments made by First Security were not necessary
                      to prevent coverage from lapsing.

       h.     The second full sentence on page 7 of the Order states, “The affiliated business is
              owned by Thomsen [sic].” It appears from the context of this sentence that the
              referenced “affiliated business” is the dry-cleaning business known as “Classic
              Cleaners.” This business is owned by the Debtor itself, not by the Debtor’s
              principal. Similarly, the second sentence of the second paragraph on page 12 of the
              Order reads, “What little income Debtor receives comes from the dry-cleaning
              business that Debtor’s principal owns.” Again, this business is, in fact, owned by
              the Debtor itself.

       i.     The last names of the directors named in Adv. Pro. No. 19-09036 should be spelled
              “Herbrechtsmeyer” rather than the “Herbrechts-Meyer” spelling used in the Order.
              (See Order, first full paragraph on page 8, second sentence.)




       NOW, WHEREFORE, the Equity Security Holders respectfully request that this Court

enter an order amending the Order to:

              a.      correct the spelling of the Debtor’s principal’s last name to “Thomson”;




                                                4

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 173 of 182
                                                                                                       173
Case 19-00507    Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24             Desc Main
                              Document      Page 5 of 10



           b.      reflect that First Security’s original reason for declining involvement in the

    McQuillen financing was due to First Security’s lack of experience in financings involving

    significant state economic development incentives;

           c.      reflect that the result of the July 5, 2018 mediation was an offer by First

    Security to settle the litigation according to certain terms, rather than an agreement on a

    payment plan on the mortgage;

           d.      reflect the fact that no structural deterioration occurred at the property

    between the cessation of construction and December 9, 2019, or, in the alternative, to

    eliminate entirely from the Order any discussion of the condition of the property;

           e.      reflect that the principal of the Debtor indicated at the 341 meeting that he

    hoped to hear about securing funds within two weeks of the 341 meeting, rather than

    representing that he expected to secure funds within two weeks;

           f.      reflect that the Debtor obtained a single extension of the exclusivity period;

           g.      reflect that the Debtor maintained insurance coverage for the Debtor’s

    assets throughout the pendency of the Debtor’s chapter 11 case;

           h.      reflect the fact that the Debtor owns the dry-cleaning business in question;

           i.      correct the spelling of the last name of referenced directors to

    “Herbrechtsmeyer” from “Herbrechts-Meyer”; and




                                             5

Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 174 of 182
                                                                                                    174
 Case 19-00507      Doc 120        Filed 12/24/19 Entered 12/24/19 21:09:24        Desc Main
                                   Document      Page 6 of 10



              j.     granting the Equity Security Holders such other and further relief as the

       Court deems just under the circumstances.



                                            Respectfully submitted,

                                            All of the Equity Security Holders of the Debtor

                                            _/s/ Charles Thomson______________
                                            Charles M. Thomson
Charles M. Thomson, Esq.*
Law Office of Charles M. Thomson
1110 N. Grand Ave., Suite 300
Charles City, Iowa 50616
847-495-6834 - office
847-495-3488 - fax
cthomson@doall.com
*Licensed in Iowa and Illinois




                                               6

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 175 of 182
                                                                                                 175
 Case 19-00507       Doc 120     Filed 12/24/19 Entered 12/24/19 21:09:24           Desc Main
                                 Document      Page 7 of 10



                                      EXHIBIT A
                          AFFIDAVIT OF CHARLES M. THOMSON


       The undersigned, Charles M. Thomson, an adult resident in Floyd County, Iowa, under the
penalty of perjury, having personal knowledge of the facts set forth below, solemnly states as
follows:

       1.      My last name is spelled “Thomson.”

        2.      The reason stated by First Security for initially not being interested in the
McQuillen financing was First Security’s lack of experience in administering financings involving
significant state economic development assistance. As stated in the Equitable Subordination
Complaint (Adv. Pro. No. 19-09035) in paragraphs 26 through 29, this concern of First Security
was later obviated by the agreement of Cedar Rapids Bank & Trust Company (which claimed to
have this expertise) to act as “lead” lender.

         3.      The outcome of the July 5, 2018, mediation was an offer by First Security to sell
its interest in the loan to McQuillen Place Company, LLC under certain circumstances. First
Security and McQuillen Place Company, LLC did not “reach… an agreement on a new payment
plan for the first mortgage.”

        4.      There is no open window, boarded-up window or other penetration allowing the
interior of any of the apartments to be exposed to precipitation or the elements. The apartment
section of the building is water-tight, regularly inspected, and heated during the winter months.

       5.      In May 2019, I asked a professional exterminator to examine McQuillen Place for
evidence of animals, vermin, etc. I personally walked him through the entire building. He found
nothing to indicate the presence of any vermin, rodents, etc.

        6.      The “broken window” referenced by First Security is actually a missing plastic
panel in a skylight over an open-air arcade. The missing panel is barely visible from ground level
outside the perimeter of the building. Apart from use of a drone or similar device, the missing
panel can only be readily viewed from across the Cedar River. Since the skylight in question is
over an open-air arcade, all the panels in the skylight could be removed without imperiling the
structural integrity of the property. The entire area beneath the skylight is conditioned as an
exterior space, able to withstand the extremes of Iowa’s climate.

       7.     The missing skylight panel had been blown loose once before in a thunderstorm. It
was subsequently recovered and put back into place. The second time it was blown loose, it went
missing. The cost of replacement is estimated at under $100.

        8.      The building is locked, and electronic surveillance security is in place. I do not
recall ever seeing Larry Eide go through the building, although I have been on numerous walk-
throughs with personnel from First Security.



                                                7

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 176 of 182
                                                                                                     176
 Case 19-00507       Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24          Desc Main
                                  Document      Page 8 of 10



        9.     At the 341 meeting for the Debtor, I tried to make it very plain that financing was
not yet in place, but that I hoped to hear (and get something in writing) within two weeks of the
341 meeting. I have attempted to get a copy of the recording of the meeting to confirm this, but I
have not yet obtained it. It is possible that I misspoke, but I specifically remember wanting to
make clear that while the Debtor had received verbal promises of financing, the Debtor had not
obtained a written financing commitment.

Further, affiant sayeth naught.

                                                    ___/s/ Charles M. Thomson________

                                                            Charles M. Thomson




                                                8

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 177 of 182
                                                                                                     177
 Case 19-00507       Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24            Desc Main
                                  Document      Page 9 of 10



                                       EXHIBIT B
                              AFFIDAVIT OF RYAN BOEHMER


       The undersigned, Ryan Boehmer, an adult resident in Floyd County, Iowa, under the
penalty of perjury, having personal knowledge of the facts set forth below, solemnly state as
follows:

        1.     Since fall 2017, at the direction of Charles M. Thomson, I have regularly and
frequently performed various tasks at McQuillen Place, 123 North Main, Charles City, Iowa
50616. Among these tasks have been inspecting the building thoroughly for any signs of
deterioration or trouble, making sure the heaters were functioning during cold spells, showing
people through the building, and similar tasks.

       2.       In the period I have been checking on the building, I have paid particular attention
to the windows of the apartment areas of the building. I have made a point of going into the
building after the heavy rains in the area to make sure the building is dry and that no storm damage
has occurred.

        3.      None of the windows in the apartment section are broken or missing (although there
is one interior pane of glass which was broken in 2016, but it does not result in air or rain being
able to enter the building, since the exterior glass remains intact).

       4.     I’ve never seen any animals in the building or any evidence of animals in the
building. There is no food in the building, so there is nothing to draw animals inside.

        5.      I have not detected any deterioration or change in the building which would suggest
that the structure has been compromised in any way. I have not seen anything going on in the
building which would, if permitted to continue unabated, result in structural damage.

        6.     I am experienced in construction and have worked for many years in various
construction trades. I have assisted my father, a former fire fighter who is an authority on
construction, safety codes and the Charles City Code, in various construction projects, including,
but not limited to, building houses and small commercial structures.

        7.      The apartment section of the building is water-tight. The commercial section of the
building has a sand floor (except for the perimeter), and is protected from deterioration by plywood
affixed to the exterior. The plywood is weathering, but it is intended to do so. The plywood
protects the materials and finished construction within the plywood perimeter from exposure to
the elements and theft.

         8.     For a while after construction stopped, small amounts of water would drip into the
building after a rainstorm. These drips (measurable in tablespoons and perhaps mason jars) causes
some cosmetic damage by, for example, creating a water stain on a piece of drywall near the
ceiling.



                                                 9

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 178 of 182
                                                                                                       178
 Case 19-00507       Doc 120      Filed 12/24/19 Entered 12/24/19 21:09:24          Desc Main
                                  Document      Page 10 of 10



       9.      These roof penetrations were subsequently sealed, so now there is no water
penetration.

       10.     There is a missing plastic panel in a skylight over the building’s open-air arcade.
The missing panel is barely visible from ground level outside the perimeter of the building. Apart
from use of a drone or similar device, the missing panel can only be readily viewed from across
the Cedar River. Since the skylight in question is over an open-air arcade, all the panels in the
skylight could be removed without imperiling the structural integrity of the property. The entire
area beneath the skylight is conditioned as an exterior space, able to withstand the extremes of
Iowa’s climate.

       11.   The missing skylight panel had been blown loose once before in a thunderstorm. It
was subsequently recovered and put back into place. The second time it was blown loose, it went
missing.

         12.   The building is locked. The number and frequency of visitors to the site is
restricted. Generally, no one is permitted in the building without someone from the Debtor
accompanying them. I don’t remember anyone named “Larry Eide” ever coming into the building.

Further, affiant sayeth naught.

                                                      /s/ Ryan Boehmer
                                                    ________________________________
                                                    Ryan Boehmer




                                               10

  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 179 of 182
                                                                                                     179
 Case 19-00507         Doc 123   Filed 01/17/20 Entered 01/17/20 11:51:54        Desc Main
                                  Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA

IN RE                                        )    CASE NO. 19-00507
                                             )
MCQUILLEN PLACE COMPANY, LLC.,               )    MOTION TO SHORTEN TIME TO OBJECT
                                             )    TO REPORT OF SALE (RE CLASSIC
             Debtor.                         )    CLEANERS) AND TO WAIVE RULE
                                             )    6004(g) STAY

        COMES NOW Charles L. Smith, Chapter 7 Trustee, and respectfully moves the

Court to shorten the time to object to a report of sale to be filed and to waive the ten (10)

day stay of Bankruptcy rule 6004(g), and in support thereof states:

        1.      On April 25, 2019 (the “Petition Date”) McQuillen Place, LLC (the

“Debtor”) filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code. This

case was converted to a Chapter 7 on December 9, 2019.

        2.      On December 9, 2019, the Bankruptcy Court appointed the undersigned as

Trustee in this matter.

        3.      Included among the assets of this estate are the assets of Classic Cleaners

including, but not limited to, all equipment, inventory, uncollected accounts receivable and a

2002 Ford Windstar.

        4.      Classic Cleaners is holding the dry cleaning for numerous customers and the

customers are being denied the opportunity to retrieve their own property.

        5.      Trustee respectfully requests the Court to shorten the time to object to the

Report of Sale to be filed relating to the sale of Classic Cleaners so that objections must be

filed within ten (10) days of service of the notice.

        6.      Trustee requests that the Court authorize the sale to be completed

immediately after the expiration of the notice period provided that no objections are filed

and that the ten (10) day stay of Bankruptcy Rule 6004(g) not apply.



  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 180 of 182
                                                                                                 180
 Case 19-00507      Doc 123    Filed 01/17/20 Entered 01/17/20 11:51:54        Desc Main
                                Document     Page 2 of 2



       WHEREFORE, Trustee prays for an Order from the Court granting this Motion to

Shorten Time to Report of Sale; and for such other and further relief as is just.


Date: January 17, 2020.                   /s/ Charles L. Smith
                                          Charles L. Smith, Trustee AT0007415
                                          Telpner Peterson Law Firm, LLP
                                          25 Main Place, Suite 200
                                          Council Bluffs, IA 51503
                                          Telephone: (712) 325-9000
                                          Facsimile: (712) 328-1946
                                          E-mail: csmith@telpnerlaw.com


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies under penalty of perjury, that a copy of this
document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing and by first class mail on the 17th
day of January, 2020 to the following non CM/ECF participants:

       Charles Thomson
       1110 North Grand Ave., Suite 300
       Charles City, IA 50616



                                          /s/ Cathy Templeton




                                             2




  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 181 of 182
                                                                                               181
 Case 19-00507      Doc 124    Filed 01/17/20 Entered 01/17/20 12:53:50       Desc Main
                                Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

IN RE                                      )    CHAPTER 7
                                           )    CASE NO. 19-00507
MCQUILLEN PLACE COMPANY, LLC,              )
                                           )    ORDER GRANTING MOTION TO
         Debtors.                          )    SHORTEN TIME TOOBJECTION TO
                                           )    REPORT OF SALE AD TO WAIVE
                                           )    RULE 6004(g) STAY


       NOW this matter comes before the Court on the Motion of the Trustee to shorten
the time to object to a report of sale to be filed and to waive the Rule 6004(g) stay. The
Court having examined the Motion and being otherwise fully advised, FINDS that said
Motion should be granted

        ORDERED AND ENTERED            January 17, 2020




                                         _____________________________________
                                         UNITED STATES BANKRUPTCY JUDGE

This order was prepared by:
Charles L. Smith, Trustee




  Case 6:20-cv-02041-CJW-KEM Document 12-4 Filed 07/07/20 Page 182 of 182
                                                                                             182
